Exhibit 10.40

 

AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

BY AND BETWEEN




CHRISTOPHER & BANKS COMPANY AND
CHRISTOPHER & BANKS SERVICES COMPANY,

CHRISTOPHER & BANKS, INC.,
AND

WELLS FARGO BANK, NATIONAL ASSOCIATION

Acting through its WELLS FARGO BUSINESS CREDIT operating division

 

Dated November 4, 2005


--------------------------------------------------------------------------------


TABLE OF CONTENTS

ARTICLE I – DEFINITIONS

 

1

 

 

 

Section 1.1

 

Definitions

 

1

Section 1.2

 

Other Definitional Terms; Rules of Interpretation

 

9

 

 

 

 

 

ARTICLE II – AMOUNT AND TERMS OF THE CREDIT FACILITY

 

9

 

 

 

Section 2.1

 

Revolving Advances

 

9

Section 2.2

 

Procedures for Requesting Advances

 

10

Section 2.3

 

Letters of Credit

 

10

Section 2.4

 

Special Account

 

11

Section 2.5

 

Interest; Default Interest Rate; Application of Payments; Participations; Usury

 

11

Section 2.6

 

Fees

 

12

Section 2.7

 

Time for Interest Payments; Payment on Non-Business Days; Computation of
Interest and Fees

 

14

Section 2.8

 

Lockbox and Collateral Account; Sweep of Funds

 

15

Section 2.9

 

Voluntary Prepayment; Reduction of the Maximum Line Amount; Termination of the
Credit Facility by the Borrower

 

15

Section 2.10

 

Mandatory Prepayment

 

16

Section 2.11

 

Revolving Advances to Pay Obligations

 

16

Section 2.12

 

Use of Proceeds

 

16

Section 2.14

 

Liability Records

 

16

 

 

 

 

 

ARTICLE III – SECURITY INTEREST; OCCUPANCY; SETOFF

 

16

 

 

 

Section 3.1

 

Grant of Security Interest

 

16

Section 3.2

 

Notification of Account Debtors and Other Obligors

 

17

Section 3.3

 

Assignment of Insurance

 

17

Section 3.4

 

Occupancy

 

17

Section 3.5

 

License

 

18

Section 3.6

 

Financing Statement

 

18

Section 3.7

 

Setoff

 

19

Section 3.8

 

Collateral

 

19

 

 

 

 

 

ARTICLE IV – CONDITIONS OF LENDING

 

19

 

 

 

Section 4.1

 

Conditions Precedent to the Initial Advances and Letter of Credit

 

19

Section 4.2

 

Conditions Precedent to All Advances and Letters of Credit

 

21

 

 

 

 

 

ARTICLE V – REPRESENTATIONS AND WARRANTIES

 

22

 

 

 

Section 5.1

 

Existence and Power; Name; Chief Executive Office; Inventory and Equipment
Locations; Federal Employer Identification Number and Organizational
Identification Number

 

22

 

i


--------------------------------------------------------------------------------


 

Section 5.2

 

Capitalization

 

22

Section 5.3

 

Authorization of Borrowing; No Conflict as to Law or Agreements

 

22

Section 5.4

 

Legal Agreements

 

22

Section 5.5

 

Subsidiaries

 

23

Section 5.6

 

Financial Condition; No Adverse Change

 

23

Section 5.7

 

Litigation

 

23

Section 5.8

 

Regulation U

 

23

Section 5.9

 

Taxes

 

23

Section 5.10

 

Titles and Liens

 

23

Section 5.11

 

Intellectual Property Rights

 

23

Section 5.12

 

Plans

 

24

Section 5.13

 

Default

 

24

Section 5.14

 

Environmental Matters

 

24

Section 5.15

 

Submissions to Lender

 

25

Section 5.16

 

Financing Statements

 

25

Section 5.17

 

Rights to Payment

 

25

 

 

 

 

 

ARTICLE VI – COVENANTS

 

26

 

 

 

Section 6.1

 

Reporting Requirements

 

26

Section 6.2

 

Financial Covenants

 

28

Section 6.3

 

Permitted Liens; Financing Statements

 

29

Section 6.4

 

Indebtedness

 

30

Section 6.5

 

Guaranties

 

30

Section 6.6

 

Investments and Subsidiaries

 

31

Section 6.7

 

Dividends and Distributions

 

31

Section 6.8

 

Books and Records; Collateral Examination; Inspection and Appraisals

 

31

Section 6.9

 

Account Verification

 

32

Section 6.10

 

Compliance with Laws

 

32

Section 6.11

 

Payment of Taxes and Other Claims

 

33

Section 6.12

 

Maintenance of Properties

 

33

Section 6.13

 

Insurance

 

33

Section 6.14

 

Preservation of Existence

 

34

Section 6.15

 

Delivery of Instruments, etc.

 

34

Section 6.16

 

Sale or Transfer of Assets; Suspension of Business Operations

 

34

Section 6.17

 

Consolidation and Merger; Asset Acquisitions

 

34

Section 6.18

 

Sale and Leaseback

 

35

Section 6.19

 

Restrictions on Nature of Business

 

35

Section 6.20

 

Accounting

 

36

Section 6.21

 

Plans

 

36

Section 6.22

 

Place of Business; Name

 

36

Section 6.23

 

Constituent Documents; S Corporation Status

 

36

Section 6.24

 

Performance by the Lender

 

36

 

ii


--------------------------------------------------------------------------------


 

ARTICLE VII – EVENTS OF DEFAULT, RIGHTS AND REMEDIES

 

38

 

 

 

Section 7.1

 

Events of Default

 

37

Section 7.2

 

Rights and Remedies

 

39

Section 7.3

 

Certain Notices

 

40

 

 

 

 

 

ARTICLE VIII – MISCELLANEOUS

 

40

 

 

 

Section 8.1

 

No Waiver; Cumulative Remedies; Compliance with Laws

 

40

Section 8.2

 

Amendments, Etc.

 

40

Section 8.3

 

Notices; Communication of Confidential Information; Requests for Accounting

 

40

Section 8.4

 

Further Documents

 

41

Section 8.5

 

Costs and Expenses

 

41

Section 8.6

 

Indemnity

 

41

Section 8.7

 

Participants

 

42

Section 8.8

 

Execution in Counterparts; Telefacsimile Execution

 

42

Section 8.9

 

Retention of Borrower’s Records

 

42

Section 8.10

 

Binding Effect; Assignment; Complete Agreement; Sharing Information

 

42

Section 8.11

 

Severability of Provisions

 

43

Section 8.12

 

Headings

 

43

Section 8.13

 

Governing Law; Jurisdiction, Venue; Waiver of Jury Trial

 

43

Section 8.14

 

Confidentiality

 

43

 

iii


--------------------------------------------------------------------------------


AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

Dated as of November 4, 2005

Christopher & Banks, Inc., Christopher & Banks Company and Christopher & Banks
Services Company, each a Minnesota corporation (jointly and severally, the
“Borrower” and each a “Borrower” as the context requires), and WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Lender”) entered into that certain Amended and Restated
Revolving Credit and Security Agreement dated March 15, 1999 (the “1999 Credit
Agreement”).  The Borrower and the Lender, through its WELLS FARGO BUSINESS
CREDIT operating division, wish to extend the term of the 1999 Credit Agreement,
increase the amount of the revolving credit commitment thereunder and make
certain other changes in the terms and conditions under which the Lender
provides to the Borrower the revolving credit commitment.  In order to
accomplish the foregoing, the parties have agreed to execute and deliver this
Amended and Restated Credit and Security Agreement.

The parties hereby agree as follows:


ARTICLE I
DEFINITIONS

Section 1.1            Definitions.  Except as otherwise expressly provided in
this Agreement, the following terms shall have the meanings given them in this
Section:

“Accounts” shall have the meaning given it under the UCC.

“Advance” means a Revolving Advance.

“Affiliate” or “Affiliates” means Christopher & Banks, Inc., Christopher & Banks
Company and Christopher & Banks Services Company, and any other Person
controlled by, controlling or under common control with the Borrower, including
any Subsidiary of the Borrower.  For purposes of this definition, “control,”
when used with respect to any specified Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise.

“Aggregate Outstanding” means the sum of the outstanding principal balance of
the Revolving Note and the L/C Amount.”

“Agreement” means this Amended and Restated Credit and Security Agreement.

“Availability” means the amount, if any, by which the Borrowing Base exceeds the
sum of (i) the outstanding principal balance of the Revolving Note and (ii) the
L/C Amount.

“Borrowing Base” means at any time the lesser of:


(A)           THE MAXIMUM LINE AMOUNT; OR


--------------------------------------------------------------------------------


(B)           SUBJECT TO CHANGE FROM TIME TO TIME IN THE LENDER’S SOLE
DISCRETION WITH PRIOR WRITTEN OR TELEFACSIMILE NOTICE TO THE BORROWER, THE SUM
OF

(I)            EITHER (A) BETWEEN JUNE 1 AND AUGUST 31 IN ANY YEAR, AND SO LONG
AS THERE ARE NO OUTSTANDING ADVANCES, 80% OF ELIGIBLE INVENTORY, OR (B) AT ALL
OTHER TIMES, 70% OF ELIGIBLE INVENTORY; PLUS

(ii)           50% of Eligible In-Transit Inventory; less

(iii)          Obligations that the Borrower owes to the Lender that have not
yet been advanced on the Revolving Note, and the dollar amount that the Lender
in its discretion believes are a reasonable determination of the Borrower’s
credit exposure with respect to Wells Fargo Affiliate Obligations.

“Business Day” means a day on which the Federal Reserve Bank of New York is open
for business.

“Capital Expenditures” means for a period, any expenditure of money during such
period for the purchase or construction of assets, or for improvements or
additions thereto, which are capitalized on the Borrower’s balance sheet.

“Cash Flow” means, for any period of determination, Net Income, plus
depreciation and amortization, plus any Interest Expense that is accrued but not
paid currently, minus Capital Expenditures to the extent such Capital
Expenditures are paid in cash, minus all scheduled repayment of principal on
Debt (whether or not actually paid), minus all funds expended for the
repurchase, redemption or retirement of the Guarantor’s issued and outstanding
capital stock to the extent permitted hereunder, minus cash stock dividends, all
as determined in accordance with GAAP on a consolidated basis.

“Collateral” means all of the Borrower’s Equipment, General Intangibles,
Inventory, letter-of-credit rights, letters of credit, all sums on deposit in
any Collateral Account, and any items in any Lockbox; together with (i) all
substitutions and replacements for and products of any of the foregoing; (ii) in
the case of all goods, all accessions; (iii) all accessories, attachments,
parts, equipment and repairs now or hereafter attached or affixed to or used in
connection with any goods; (iv) all warehouse receipts, bills of lading and
other documents of title now or hereafter covering such goods; (v) all
collateral subject to the Lien of any Security Document; (vi) all sums on
deposit in the Special Account; (vii) proceeds of any and all of the foregoing;
and (viii) all of the foregoing, whether now owned or existing or hereafter
acquired or arising or in which the Borrower now has or hereafter acquires any
rights.

“Collateral Account” means the “Lender Account” as defined in the Wholesale
Lockbox and Collection Account Agreement.

2


--------------------------------------------------------------------------------


“Commercial Letter of Credit Agreement” means an agreement governing the
issuance of documentary letters of credit by the Lender, entered into between
the Borrower as applicant and the Lender as issuer.

“Commitment” means the Lender’s commitment to make Advances to and to issue
Letters of Credit for the account of, the Borrower.

“Constituent Documents” means with respect to any Person, as applicable, such
Person’s certificate of incorporation, articles of incorporation, by-laws,
certificate of formation, articles of organization, limited liability company
agreement, management agreement, operating agreement, shareholder agreement,
partnership agreement or similar document or agreement governing such Person’s
existence, organization or management or concerning disposition of ownership
interests of such Person or voting rights among such Person’s owners.

“Credit Facility” means the credit facility under which Revolving Advances and
Letters of Credit may be made available to the Borrower by the Lender under
Article II.

“Cut-off Time” means 1:00 p.m. Minneapolis, Minnesota time.

“Debt” means of a Person as of a given date, all items of indebtedness or
liability which in accordance with GAAP would be included in determining total
liabilities as shown on the liabilities side of a balance sheet for such Person
and shall also include the aggregate payments required to be made by such Person
at any time under any lease that is considered a capitalized lease under GAAP.

“Default” means an event that, with giving of notice or passage of time or both,
would constitute an Event of Default.

“Default Period” means any period of time beginning on the day a Default or
Event of Default occurs and ending on the date identified by the Lender in
writing as the date that such Default or Event of Default has been cured or
waived.

“Default Rate” means an annual interest rate in effect during a Default Period
or following the Termination Date, which interest rate shall be equal to two
percent (2.0%) over the applicable Floating Rate, as such rate may change from
time to time.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of a group which includes the Borrower and which is treated as a
single employer under Section 414 of the IRC.

“Eligible In-Transit Inventory” means Eligible Inventory that is in-transit and
backed by a documentary Letter of Credit issued by the Lender.

3


--------------------------------------------------------------------------------


“Eligible Inventory” means all Inventory of the Borrower, valued at the lower of
cost or market in accordance with GAAP; but excluding any Inventory having any
of the following characteristics:

(i)            Inventory that is: in-transit (except for Eligible In-Transit
Inventory); located at any warehouse, job site or other premises not approved by
the Lender in writing; not subject to a duly perfected first priority security
interest in the Lender’s favor; subject to any lien or encumbrance that is
subordinate to the Lender’s first priority security interest; covered by any
negotiable or non-negotiable warehouse receipt, bill of lading or other document
of title; on consignment from any Person; on consignment to any Person or
subject to any bailment unless such consignee or bailee has executed an
agreement with the Lender;

(ii)           Supplies, packaging, parts or sample Inventory, or customer
supplied parts or Inventory;

(iii)          Work-in-process Inventory;

(iv)          Inventory that is damaged, defective, obsolete, slow moving (that
is, over four months old), or not currently saleable in the normal course of the
Borrower’s operations;

(v)           Inventory that the Borrower has returned, has attempted to return,
is in the process of returning or intends to return to the vendor thereof;

(vi)          Inventory that is perishable or live;

(vii)         Inventory manufactured by the Borrower pursuant to a license
unless the applicable licensor has agreed in writing to permit the Lender to
exercise its rights and remedies against such Inventory;

(viii)        Inventory that is subject to a Lien in favor of any Person other
than the Lender;

(ix)           Inventory otherwise deemed ineligible by the Lender in its sole
discretion.

“Environmental Law” means any federal, state, local or other governmental
statute, regulation, law or ordinance dealing with the protection of human
health and the environment.

“Equipment” means all of the Borrower’s equipment, as such term is defined in
the UCC, whether now owned or hereafter acquired, including all present and
future machinery, vehicles, furniture, fixtures, manufacturing equipment, shop
equipment, office and recordkeeping equipment, parts, tools, supplies, and
including specifically the goods described in any equipment schedule or list
herewith or hereafter furnished to the Lender by the Borrower.

“Event of Default” is defined in Section 7.1.

“Financial Covenants” means the covenants set forth in Section 6.2.

4


--------------------------------------------------------------------------------


“Floating Rate” means an annual interest rate equal to the sum of the Prime Rate
plus one-quarter percent (0.25%), which interest rate shall change when and as
the Prime Rate changes.

“Floating Rate Advance” means an Advance bearing interest at the Floating Rate.

“Funding Date” is defined in Section 2.1.

“GAAP” means generally accepted accounting principles, applied on a basis
consistent with the accounting practices applied in the financial statements
described in Section 5.6.

“General Intangibles” shall have the meaning given it under the UCC.

“Guarantor(s)” means Christopher & Banks Corporation and any other Person now or
in the future guaranteeing the Obligations.

“Guarantor Security Agreement” means the security agreement of even date
executed by Guarantor in favor of the Lender.

“Guaranty” means each unconditional continuing guaranty or unconditional
continuing guaranty by corporation executed by a Guarantor in favor of the
Lender (collectively, the “Guaranties”)

“Hazardous Substances” means pollutants, contaminants, hazardous substances,
hazardous wastes, petroleum and fractions thereof, and all other chemicals,
wastes, substances and materials listed in, regulated by or identified in any
Environmental Law.

“Indemnified Liabilities” is defined in Section 8.6

“Indemnitees” is defined in Section 8.6.

“Interest Expense” means, for the fiscal year-to-date period, the Borrower’s
total gross interest expense during such period (excluding interest income), and
shall in any event include, without limitation, (i) interest expensed (whether
or not paid) on all Debt, (ii) the amortization of debt discounts, (iii) the
amortization of all fees payable in connection with the incurrence of Debt to
the extent included in interest expense, and (iv) the portion of any capitalized
lease obligation allocable to interest expense.

“IRC” means the Internal Revenue Code of 1986, as amended from time to time.

“Infringement” or “Infringing” when used with respect to Intellectual Property
Rights means any material infringement or other material violation of
Intellectual Property Rights.

“Intellectual Property Rights” means all actual or prospective rights arising in
connection with any intellectual property or other proprietary rights, including
all rights arising in connection with copyrights, patents, service marks, trade
dress, trade secrets, trademarks, trade names or mask works.

5


--------------------------------------------------------------------------------


“Interest Payment Date” is defined in Section 2.7(a).

“Inventory” shall have the meaning given it under the UCC.

“Inventory Turns Ratio” means, for any period, the product obtained by dividing
the total net sales for the prior 12-month period by the average month-end
retail value of all Inventory for the same 12-month period, all as determined in
accordance with GAAP.

“L/C Amount” means the sum of (i) the aggregate face amount of any issued and
outstanding Letters of Credit and (ii) the unpaid amount of the Obligation of
Reimbursement.

“L/C Application” means an application for the issuance of standby or
documentary letters of credit pursuant to the terms of a Standby Letter of
Credit Agreement or a Commercial Letter of Credit Agreement, in form acceptable
to the Lender.

“Letter of Credit” is defined in 2.3(a).

“Licensed Intellectual Property” is defined in Section 5.11(c) .

“Lien” means any security interest, mortgage, deed of trust, pledge, lien,
charge, encumbrance, title retention agreement or analogous instrument or
device, including the interest of each lessor under any capitalized lease and
the interest of any bondsman under any payment or performance bond, in, of or on
any assets or properties of a Person, whether now owned or subsequently acquired
and whether arising by agreement or operation of law.

“Loan Documents” means this Agreement, the Revolving Note, the Guaranty, any L/C
Applications and the Security Documents, together with every other agreement,
note, document, contract or instrument to which the Borrower now or in the
future may be a party and which is required by the Lender.

“Lockbox” means “Lockbox” as defined in the Wholesale Lockbox and Collection
Account Agreement.

“Maturity Date” means June 30, 2008.

“Maximum Line Amount” means $50,000,000 unless this amount is reduced pursuant
to Section 2.9, in which event it means such lower amount.

“Multiemployer Plan” means a multiemployer plan (as defined in Section
4001(a)(3) of ERISA) to which the Borrower or any ERISA Affiliate contributes or
is obligated to contribute.

“Net Cash Proceeds” means in connection with any asset sale, the cash proceeds
(including any cash payments received by way of deferred payment whether
pursuant to a note, installment receivable or otherwise, but only as and when
actually received) from such asset sale, net of (i) attorneys’ fees,
accountants’ fees, investment banking fees, brokerage commissions and amounts
required to be applied to the repayment of any portion of the Debt secured by a
Lien not prohibited hereunder on the asset which is the subject of such sale,
and (ii) taxes paid or reasonably estimated to be payable as a result of such
asset sale.

6


--------------------------------------------------------------------------------


“Net Income” means fiscal year-to-date after-tax net income from continuing
operations, but excluding extraordinary gains, all as determined in accordance
with GAAP.

“Obligation of Reimbursement” means the obligation of the Borrower to reimburse
the Lender pursuant to the terms of the Standby Letter of Credit Agreement or
the Commercial Letter of Credit Agreement and any applicable L/C Application.

“Obligations” means the Revolving Note, the Obligation of Reimbursement and each
and every other debt, liability and obligation of every type and description
which the Borrower may now or at any time hereafter owe to the Lender, whether
such debt, liability or obligation now exists or is hereafter created or
incurred, whether it arises in a transaction involving the Lender alone or in a
transaction involving other creditors of the Borrower, and whether it is direct
or indirect, due or to become due, absolute or contingent, primary or secondary,
liquidated or unliquidated, or sole, joint, several or joint and several, and
including all indebtedness of the Borrower arising under any Loan Document or
guaranty between the Borrower and the Lender, whether now in effect or
subsequently entered into and all Wells Fargo Affiliate Obligations.

“Officer” means with respect to the Borrower, William J. Prange, Chief Executive
Officer, Joseph E. Pennington, President and Chief Operating Officer and Andrew
K. Moller, Chief Financial Officer, or their successors.

“OFAC” is defined in Section 6.10(c).

“Overadvance” means the amount, if any, by which the outstanding principal
balance of the Revolving Note , plus the L/C Amount, is in excess of the
then-existing Borrowing Base.

“Owned Intellectual Property” is defined in Section 5.11(a).

“Owner” means with respect to the Borrower, each Person having legal or
beneficial title to an ownership interest in the Borrower or a right to acquire
such an interest.

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
maintained for employees of the Borrower or any ERISA Affiliate and covered by
Title IV of ERISA.

“Permitted Lien” and “Permitted Liens” are defined in Section 6.3(a) .

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
maintained for employees of the Borrower or any ERISA Affiliate.

“Premises” means all locations where the Borrower conducts its business or has
any rights of possession, including the locations legally described in Exhibit C
attached hereto.

7


--------------------------------------------------------------------------------


“Prime Rate” means at any time the rate of interest most recently announced by
the Lender at its principal office as its Prime Rate, with the understanding
that the Prime Rate is one of the Lender’s base rates, and serves as the basis
upon which effective rates of interest are calculated for those loans making
reference thereto, and is evidenced by the recording thereof in such internal
publication or publications as the Lender may designate.  Each change in the
rate of interest shall become effective on the date each Prime Rate change is
announced by the Lender.

“Reportable Event” means a reportable event (as defined in Section 4043 of
ERISA), other than an event for which the 30-day notice requirement under ERISA
has been waived in regulations issued by the Pension Benefit Guaranty
Corporation.

“Revolving Advance” is defined in Section 2.1.

“Revolving Note” means the Borrower’s revolving promissory note, payable to the
order of the Lender in substantially the form of Exhibit A hereto, as same may
be renewed and amended from time to time, and all replacements thereto.

“Security Documents” means this Agreement, the Wholesale Lockbox and Collection
Account Agreement, the Guarantor Security Agreement, and any other document
delivered to the Lender from time to time to secure the Obligations.

“Security Interest” is defined in Section 3.1.

“Special Account” means a specified cash collateral account maintained with
Lender or another financial institution acceptable to the Lender in connection
with Letters of Credit, as contemplated by Section 2.4.

“Standby Letter of Credit Agreement” means an agreement governing the issuance
of standby letters of credit by Lender entered into between the Borrower as
applicant and Lender as issuer.

“Subsidiary” means any Person of which more than 50% of the outstanding
ownership interests having general voting power under ordinary circumstances to
elect a majority of the board of directors or the equivalent of such Person,
regardless of whether or not at the time ownership interests of any other class
or classes shall have or might have voting power by reason of the happening of
any contingency, is at the time directly or indirectly owned by the Borrower, by
the Borrower and one or more other Subsidiaries, or by one or more other
Subsidiaries.

“Termination Date” means the earliest of (i) the Maturity Date, (ii) the date
the Borrower terminates the Credit Facility, or (iii) the date the Lender
demands payment of the Obligations, following an Event of Default, pursuant to
Section 7.2.

8


--------------------------------------------------------------------------------


“UCC” means the Uniform Commercial Code in effect in the state designated in
this Agreement as the state whose laws shall govern this Agreement, or in any
other state whose laws are held to govern this Agreement or any portion of this
Agreement.

“Wells Fargo Affiliate Obligations” means all obligations, liabilities,
contingent reimbursement obligations, fees, and expenses owing by the Borrower
or its Subsidiaries to any Person that is owned in material part by the Lender,
and that relates to any service or facility extended to the Borrower or its
Subsidiaries, including: (a) credit cards, (b) credit card processing services,
(c) debit cards, and (d) purchase cards, as well as any other services or
facilities from time to time specified by the Lender, whether direct or
indirect, absolute or contingent, due or to become due, and whether existing now
or in the future.

“Wholesale Lockbox and Collection Account Agreement” means the Wholesale Lockbox
and Collection Account Agreement by and between the Borrower and the Lender
dated the same date as this Agreement.

Section 1.2            Other Definitional Terms; Rules of Interpretation.  The
words “hereof”, “herein” and “hereunder” and words of similar import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.  All accounting terms not otherwise
defined herein have the meanings assigned to them in accordance with GAAP.  All
terms defined in the UCC and not otherwise defined herein have the meanings
assigned to them in the UCC.  References to Articles, Sections, subsections,
Exhibits, Schedules and the like, are to Articles, Sections and subsections of,
or Exhibits or Schedules attached to, this Agreement unless otherwise expressly
provided.  The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.  Unless the context in which used
herein otherwise clearly requires, “or” has the inclusive meaning represented by
the phrase “and/or”.  Defined terms include in the singular number the plural
and in the plural number the singular.  Reference to any agreement (including
the Loan Documents), document or instrument means such agreement, document or
instrument as amended or modified and in effect from time to time in accordance
with the terms thereof (and, if applicable, in accordance with the terms hereof
and the other Loan Documents), except where otherwise explicitly provided, and
reference to any promissory note includes any promissory note which is an
extension or renewal thereof or a substitute or replacement therefor.  Reference
to any law, rule, regulation, order, decree, requirement, policy, guideline,
directive or interpretation means as amended, modified, codified, replaced or
reenacted, in whole or in part, and in effect on the determination date,
including rules and regulations promulgated thereunder.


ARTICLE II
AMOUNT AND TERMS OF THE CREDIT FACILITY

Section 2.1            Revolving Advances.  The Lender agrees, subject to the
terms and conditions of this Agreement, to make advances (“Revolving Advances”)
to the Borrower from time to time from the date that all of the conditions set
forth in 4.1 are satisfied (the “Funding Date”) to and until (but not including)
the Termination Date in an amount not in excess of the Maximum Line Amount.  The
Lender shall have no obligation to make a Revolving Advance to the extent that
the amount of the requested Revolving Advance exceeds Availability.  The

9


--------------------------------------------------------------------------------


Borrower’s obligation to pay the Revolving Advances shall be evidenced by the
Revolving Note and shall be secured by the Collateral.  Within the limits set
forth in this Section 2.1, the Borrower may borrow, prepay pursuant to Section
2.9, and reborrow.

Section 2.2            Procedures for Requesting Advances.  The Borrower shall
comply with the following procedures in requesting Revolving Advances:


(A)           TIME FOR REQUESTS.  THE BORROWER SHALL REQUEST EACH ADVANCE NOT
LATER THAN THE CUT-OFF TIME ON THE BUSINESS DAY ON WHICH THE ADVANCE IS TO BE
MADE.  EACH REQUEST THAT CONFORMS TO THE TERMS OF THIS AGREEMENT SHALL BE
EFFECTIVE UPON RECEIPT BY THE LENDER, SHALL BE IN WRITING OR BY TELEPHONE OR
TELECOPY TRANSMISSION, AND SHALL BE CONFIRMED IN WRITING BY THE BORROWER IF SO
REQUESTED BY THE LENDER, BY (I) AN OFFICER OF ANY BORROWER; OR (II) A PERSON
DESIGNATED AS ANY BORROWER’S AGENT BY AN OFFICER OF THE BORROWER IN A WRITING
DELIVERED TO THE LENDER; OR (III) A PERSON WHOM THE LENDER REASONABLY BELIEVES
TO BE AN OFFICER OF ANY BORROWER OR SUCH A DESIGNATED AGENT.  THE BORROWER SHALL
REPAY ALL ADVANCES EVEN IF THE LENDER DOES NOT RECEIVE SUCH CONFIRMATION AND
EVEN IF THE PERSON REQUESTING AN ADVANCE WAS NOT IN FACT AUTHORIZED TO DO SO. 
ANY REQUEST FOR AN ADVANCE, WHETHER WRITTEN OR TELEPHONIC, SHALL BE DEEMED TO BE
A REPRESENTATION BY THE BORROWER THAT THE CONDITIONS SET FORTH IN SECTION 4.2
HAVE BEEN SATISFIED AS OF THE TIME OF THE REQUEST.


(B)           DISBURSEMENT.  UPON FULFILLMENT OF THE APPLICABLE CONDITIONS SET
FORTH IN ARTICLE IV, THE LENDER SHALL DISBURSE THE PROCEEDS OF THE REQUESTED
ADVANCE BY CREDITING THE SAME TO THE BORROWER’S DEMAND DEPOSIT ACCOUNT
MAINTAINED WITH THE LENDER UNLESS THE LENDER AND THE BORROWER SHALL AGREE IN
WRITING TO ANOTHER MANNER OF DISBURSEMENT.


SECTION 2.3            LETTERS OF CREDIT.


(A)           THE LENDER AGREES, SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, TO ISSUE, AT ANY TIME AFTER THE FUNDING DATE AND PRIOR TO THE
TERMINATION DATE, ONE OR MORE IRREVOCABLE STANDBY OR DOCUMENTARY LETTERS OF
CREDIT (EACH, A “LETTER OF CREDIT”) FOR THE BORROWER’S ACCOUNT.  THE LENDER WILL
NOT ISSUE ANY LETTER OF CREDIT IF THE FACE AMOUNT OF THE LETTER OF CREDIT TO BE
ISSUED WOULD EXCEED AVAILABILITY.

Each Letter of Credit, if any, shall be issued pursuant to a separate L/C
Application made by the Borrower to the Lender, which must be completed in a
manner satisfactory to the Lender.  The terms and conditions set forth in each
such L/C Application shall supplement the terms and conditions of the Standby
Letter of Credit Agreement or the Commercial Letter of Credit Agreement, as
applicable.


(B)           NO LETTER OF CREDIT SHALL BE ISSUED WITH AN EXPIRATION DATE LATER
THAN ONE (1) YEAR FROM THE DATE OF ISSUANCE OR THE MATURITY DATE IN EFFECT AS OF
THE DATE OF ISSUANCE, WHICHEVER IS EARLIER.


(C)           ANY REQUEST FOR ISSUANCE OF A LETTER OF CREDIT SHALL BE DEEMED TO
BE A REPRESENTATION BY THE BORROWER THAT THE CONDITIONS SET FORTH IN SECTION 4.2
HAVE BEEN SATISFIED AS OF THE DATE OF THE REQUEST.

10


--------------------------------------------------------------------------------



(D)           IF A DRAFT IS SUBMITTED UNDER A LETTER OF CREDIT WHEN THE BORROWER
IS UNABLE, BECAUSE A DEFAULT PERIOD EXISTS OR FOR ANY OTHER REASON, TO OBTAIN A
REVOLVING ADVANCE TO PAY THE OBLIGATION OF REIMBURSEMENT, THE BORROWER SHALL PAY
TO THE LENDER ON DEMAND AND IN IMMEDIATELY AVAILABLE FUNDS, THE AMOUNT OF THE
OBLIGATION OF REIMBURSEMENT TOGETHER WITH INTEREST, ACCRUED FROM THE DATE OF THE
DRAFT UNTIL PAYMENT IN FULL AT THE DEFAULT RATE.  NOTWITHSTANDING THE BORROWER’S
INABILITY TO OBTAIN A REVOLVING ADVANCE FOR ANY REASON, THE LENDER IS
IRREVOCABLY AUTHORIZED, IN ITS SOLE DISCRETION, TO MAKE A REVOLVING ADVANCE IN
AN AMOUNT SUFFICIENT TO DISCHARGE THE OBLIGATION OF REIMBURSEMENT AND ALL
ACCRUED BUT UNPAID INTEREST THEREON.


SECTION 2.4            SPECIAL ACCOUNT.  IF THE CREDIT FACILITY IS TERMINATED
FOR ANY REASON WHILE ANY LETTER OF CREDIT IS OUTSTANDING, THE BORROWER SHALL
THEREUPON PAY THE LENDER IN IMMEDIATELY AVAILABLE FUNDS FOR DEPOSIT IN THE
SPECIAL ACCOUNT AN AMOUNT EQUAL TO THE L/C AMOUNT PLUS ANY ANTICIPATED FEES AND
COSTS.  IF THE BORROWER FAILS TO PROMPTLY MAKE ANY SUCH PAYMENT IN THE AMOUNT
REQUIRED HEREUNDER, THEN THE LENDER MAY MAKE A REVOLVING ADVANCE AGAINST THE
CREDIT FACILITY IN AN AMOUNT SUFFICIENT TO FULFILL THIS OBLIGATION AND DEPOSIT
THE PROCEEDS TO THE SPECIAL ACCOUNT.  THE SPECIAL ACCOUNT SHALL BE AN INTEREST
BEARING ACCOUNT EITHER MAINTAINED WITH THE LENDER OR WITH A FINANCIAL
INSTITUTION ACCEPTABLE TO THE LENDER.  ANY INTEREST EARNED ON AMOUNTS DEPOSITED
IN THE SPECIAL ACCOUNT SHALL BE CREDITED TO THE SPECIAL ACCOUNT.  THE LENDER MAY
APPLY AMOUNTS ON DEPOSIT IN THE SPECIAL ACCOUNT AT ANY TIME OR FROM TIME TO TIME
TO THE OBLIGATIONS IN THE LENDER’S SOLE DISCRETION.  THE BORROWER MAY NOT
WITHDRAW ANY AMOUNTS ON DEPOSIT IN THE SPECIAL ACCOUNT AS LONG AS THE LENDER
MAINTAINS A SECURITY INTEREST THEREIN.  THE LENDER AGREES TO TRANSFER ANY
BALANCE IN THE SPECIAL ACCOUNT TO THE BORROWER WHEN THE LENDER IS REQUIRED TO
RELEASE ITS SECURITY INTEREST IN THE SPECIAL ACCOUNT UNDER APPLICABLE LAW.


SECTION 2.5            INTEREST; DEFAULT INTEREST RATE; APPLICATION OF PAYMENTS;
PARTICIPATIONS; USURY.


(A)           INTEREST.  EXCEPT AS PROVIDED IN SECTION 2.5(B) AND SECTION
2.5(E), THE PRINCIPAL AMOUNT OF EACH ADVANCE SHALL BEAR INTEREST AT THE FLOATING
RATE.


(B)           DEFAULT INTEREST RATE.  AT ANY TIME DURING ANY DEFAULT PERIOD, IN
THE LENDER’S SOLE DISCRETION AND WITHOUT WAIVING ANY OF ITS OTHER RIGHTS OR
REMEDIES, THE PRINCIPAL OF THE REVOLVING NOTE SHALL BEAR INTEREST AT THE DEFAULT
RATE OR SUCH LESSER RATE AS THE LENDER MAY DETERMINE, EFFECTIVE FOR ANY PERIODS
DESIGNATED BY THE LENDER FROM TIME-TO-TIME DURING THE DEFAULT PERIOD.  THE
DECISION OF THE LENDER TO IMPOSE A RATE THAT IS LESS THAN THE DEFAULT RATE OR TO
NOT IMPOSE THE DEFAULT RATE FOR THE ENTIRE DURATION OF THE DEFAULT PERIOD SHALL
BE MADE BY THE LENDER IN ITS SOLE DISCRETION AND SHALL NOT BE A WAIVER OF ANY OF
ITS OTHER RIGHTS AND REMEDIES, INCLUDING ITS RIGHT TO RETROACTIVELY IMPOSE THE
FULL DEFAULT RATE FOR THE ENTIRETY OF ANY SUCH DEFAULT PERIOD OR FOLLOWING THE
TERMINATION DATE.


(C)           APPLICATION OF PAYMENTS.  PAYMENTS SHALL BE APPLIED TO THE
OBLIGATIONS ON THE BUSINESS DAY OF RECEIPT BY THE LENDER IN THE LENDER’S GENERAL
ACCOUNT.


(D)           PARTICIPATIONS.  IF ANY PERSON SHALL ACQUIRE A PARTICIPATION IN
THE ADVANCES OR THE OBLIGATION OF REIMBURSEMENT, THE BORROWER SHALL BE OBLIGATED
TO THE LENDER TO PAY THE FULL AMOUNT OF ALL INTEREST CALCULATED UNDER THIS
SECTION 2.5, ALONG WITH ALL OTHER FEES, CHARGES AND

11


--------------------------------------------------------------------------------



OTHER AMOUNTS DUE UNDER THIS AGREEMENT, REGARDLESS IF SUCH PERSON ELECTS TO
ACCEPT INTEREST WITH RESPECT TO ITS PARTICIPATION AT A LOWER RATE THAN THAT
CALCULATED UNDER THIS SECTION 2.5, OR OTHERWISE ELECTS TO ACCEPT LESS THAN ITS
PRORATA SHARE OF SUCH FEES, CHARGES AND OTHER AMOUNTS DUE UNDER THIS AGREEMENT.


(E)           USURY.  IN ANY EVENT NO RATE CHANGE SHALL BE PUT INTO EFFECT THAT
WOULD RESULT IN A RATE GREATER THAN THE HIGHEST RATE PERMITTED BY LAW. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN ANY LOAN DOCUMENT, ALL
AGREEMENTS WHICH EITHER NOW ARE OR WHICH SHALL BECOME AGREEMENTS BETWEEN THE
BORROWER AND THE LENDER ARE HEREBY LIMITED SO THAT IN NO CONTINGENCY OR EVENT
WHATSOEVER SHALL THE TOTAL LIABILITY FOR PAYMENTS IN THE NATURE OF INTEREST,
ADDITIONAL INTEREST AND OTHER CHARGES EXCEED THE APPLICABLE LIMITS IMPOSED BY
ANY APPLICABLE USURY LAWS.  IF ANY PAYMENTS IN THE NATURE OF INTEREST,
ADDITIONAL INTEREST AND OTHER CHARGES MADE UNDER ANY LOAN DOCUMENT ARE HELD TO
BE IN EXCESS OF THE LIMITS IMPOSED BY ANY APPLICABLE USURY LAWS, IT IS AGREED
THAT ANY SUCH AMOUNT HELD TO BE IN EXCESS SHALL BE CONSIDERED PAYMENT OF
PRINCIPAL HEREUNDER, AND THE INDEBTEDNESS EVIDENCED HEREBY SHALL BE REDUCED BY
SUCH AMOUNT SO THAT THE TOTAL LIABILITY FOR PAYMENTS IN THE NATURE OF INTEREST,
ADDITIONAL INTEREST AND OTHER CHARGES SHALL NOT EXCEED THE APPLICABLE LIMITS
IMPOSED BY ANY APPLICABLE USURY LAWS, IN COMPLIANCE WITH THE DESIRES OF THE
BORROWER AND THE LENDER.  THIS PROVISION SHALL NEVER BE SUPERSEDED OR WAIVED AND
SHALL CONTROL EVERY OTHER PROVISION OF THE LOAN DOCUMENTS AND ALL AGREEMENTS
BETWEEN THE BORROWER AND THE LENDER, OR THEIR SUCCESSORS AND ASSIGNS.


SECTION 2.6            FEES.

(a)           Facility Fees.  Borrower shall pay to Lender a fee (the “Facility
Fees”) in an amount equal to one-quarter of one percent (0.25%) per annum of an
amount equal to the average daily difference between the Aggregate Outstanding
and Five Million Dollars ($5,000,000).  To the extent the Aggregate Outstanding
exceeds Five Million Dollars ($5,000,000) but is less than Seven Million Five
Hundred Thousand Dollars ($7,500,000), the Facility Fees shall be determined on
the average daily difference between such Aggregate Outstanding and Seven
Million Five Hundred Thousand Dollars ($7,500,000). To the extent the Aggregate
Outstanding exceeds Seven Million Five Hundred Thousand Dollars ($7,500,000) but
is less than Ten Million Dollars ($10,000,000), the Facility Fees shall be
determined on the average daily difference between such Aggregate Outstanding
and Ten Million Dollars ($10,000,000). To the extent the Aggregate Outstanding
exceeds Ten Million Dollars ($10,000,000) but is less than Twelve Million Five
Hundred Thousand Dollars ($12,500,000), the Facility Fees shall be determined on
the average daily difference between such Aggregate Outstanding and Twelve
Million Five Hundred Thousand Dollars ($12,500,000). To the extent the Aggregate
Outstanding exceeds Twelve Million Five Hundred Thousand Dollars ($12,500,000)
but is less than Fifteen Million Dollars ($15,000,000), the Facility Fees shall
be determined on the average daily difference between such Aggregate Outstanding
and Fifteen Million Dollars ($15,000,000). To the extent the Aggregate
Outstanding exceeds Fifteen Million Dollars ($15,000,000) but is less than
Eighteen Million Dollars ($18,000,000), the Facility Fees shall be determined on
the average daily difference between such Aggregate Outstanding and Eighteen
Million Dollars ($18,000,000). To the extent the Aggregate

12


--------------------------------------------------------------------------------


Outstanding exceeds Eighteen Million Dollars ($18,000,000) but is less than
Twenty-One Million Five Hundred Thousand Dollars ($21,500,000), the Facility
Fees shall be determined on the average daily difference between such Aggregate
Outstanding and Twenty-One Million Five Hundred Thousand Dollars ($21,500,000).
To the extent the Aggregate Outstanding exceeds Twenty-One Million Five Hundred
Thousand Dollars ($21,500,000) but is less than Twenty-Five Million Dollars
($25,000,000), the Facility Fees shall be determined on the average daily
difference between such Aggregate Outstanding and Twenty-Five Million
($25,000,000).  To the extent the Aggregate Outstanding exceeds Twenty- Five
Million Dollars ($25,000,000) but is less than Thirty Million Dollars
($30,000,000), the Facility Fees shall be determined on the average daily
difference between such Aggregate Outstanding and Thirty Million ($30,000,000). 
To the extent the Aggregate Outstanding exceeds Thirty Million Dollars
($30,000,000) but is less than Thirty-Five Million Dollars ($35,000,000), the
Facility Fees shall be determined on the average daily difference between such
Aggregate Outstanding and Thirty-Five Million ($35,000,000).  To the extent the
Aggregate Outstanding exceeds Thirty-Five Million Dollars ($35,000,000) but is
less than Forty Million Dollars ($40,000,000), the Facility Fees shall be
determined on the average daily difference between such Aggregate Outstanding
and Forty Million ($40,000,000).  To the extent the Aggregate Outstanding
exceeds Forty Million Dollars ($40,000,000) but is less than Forty-Five Million
Dollars ($45,000,000), the Facility Fees shall be determined on the average
daily difference between such Aggregate Outstanding and Forty-Five Million
($45,000,000).  To the extent the Aggregate Outstanding exceeds Forty-Five
Million Dollars ($45,000,000) but is less than Fifty Million Dollars
($50,000,000), the Facility Fees shall be determined on the average daily
difference between such Aggregate Outstanding and Fifty Million ($50,000,000).

Such fee shall be calculated monthly and paid in arrears commencing on the first
Banking Day of the month immediately following execution of this Agreement and
continuing on the first Banking Day of each month thereafter until Lender’s
commitment to extend the Credit has terminated pursuant to Section 2.9 or
Section 7.2(a).  Borrower hereby authorizes Lender to make an Advance, subject
to Availability, in an amount equal to the Facility Fees then due and payable
and apply the same to the Facility Fees due.


(B)           COLLATERAL MONITORING FEES.  SO LONG AS NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, BORROWER SHALL PAY TO LENDER A MONTHLY COLLATERAL
MONITORING FEE OF TWO HUNDRED FIFTY DOLLARS ($250) (THE “COLLATERAL MONITORING
FEE”).  THE MONTHLY COLLATERAL MONITORING FEE SHALL BE PAID IN ARREARS ON THE
FIRST BANKING DAY OF EACH MONTH UNTIL ALL OF THE OBLIGATIONS HAVE BEEN PAID IN
FULL IN MONEY AND THE COMMITMENT HAS BEEN TERMINATED.  BORROWER HEREBY
AUTHORIZED LENDER TO MAKE AN ADVANCE, SUBJECT TO AVAILABILITY, IN AN AMOUNT
EQUAL TO THE COLLATERAL MONITORING FEE THEN DUE AND PAYABLE AND APPLY THE SAME
TO THE COLLATERAL MONITORING FEE DUE.


(C)           STANDBY LETTER OF CREDIT FEES.  THE BORROWER SHALL PAY TO THE
LENDER A FEE WITH RESPECT TO EACH STANDBY LETTER OF CREDIT, IF ANY, ACCRUING ON
A DAILY BASIS AND COMPUTED AT AN

13


--------------------------------------------------------------------------------



ANNUAL RATE OF TWO AND ONE-HALF PERCENT (2.5%) OF THE AGGREGATE AMOUNT THAT MAY
THEN BE DRAWN, ASSUMING COMPLIANCE WITH ALL CONDITIONS FOR DRAWING (THE
“AGGREGATE FACE AMOUNT”), FROM AND INCLUDING THE DATE OF ISSUANCE OF SUCH
STANDBY LETTER OF CREDIT UNTIL SUCH DATE AS SUCH STANDBY LETTER OF CREDIT SHALL
TERMINATE BY ITS TERMS OR BE RETURNED TO THE LENDER, DUE AND PAYABLE MONTHLY IN
ARREARS ON THE FIRST DAY OF EACH MONTH AND ON THE DATE THAT THE STANDBY LETTER
OF CREDIT SHALL TERMINATE BY ITS TERMS OR BE RETURNED TO THE LENDER; PROVIDED,
HOWEVER, EFFECTIVE AS OF THE FIRST DAY OF THE FISCAL QUARTER IN WHICH ANY
DEFAULT PERIOD BEGINS THROUGH THE LAST DAY OF SUCH DEFAULT PERIOD, OR ANY
SHORTER TIME PERIOD THAT THE LENDER MAY DETERMINE, IN THE LENDER’S SOLE
DISCRETION AND WITHOUT WAIVING ANY OF ITS OTHER RIGHTS AND REMEDIES, SUCH FEE
SHALL INCREASE TO FOUR AND ONE-HALF PERCENT (4.5%) OF THE AGGREGATE FACE
AMOUNT.  THE FOREGOING FEE SHALL BE IN ADDITION TO ANY AND ALL FEES, COMMISSIONS
AND CHARGES IMPOSED BY LENDER WITH RESPECT TO OR IN CONNECTION WITH SUCH STANDBY
LETTER OF CREDIT.

(d)           Documentary Letter of Credit Fees.  The Borrower agrees to pay the
Lender fees with respect to each documentary Letter of Credit in accordance with
the negotiated fee schedule with respect to documentary Letters of Credit.


(E)           LETTER OF CREDIT ADMINISTRATIVE FEES.  THE BORROWER SHALL PAY ALL
ADMINISTRATIVE FEES CHARGED BY LENDER IN CONNECTION WITH THE HONORING OF DRAFTS
UNDER ANY LETTER OF CREDIT, AMENDMENTS THERETO, TRANSFERS THEREOF AND ALL OTHER
ACTIVITY WITH RESPECT TO THE LETTERS OF CREDIT AT THE THEN — CURRENT RATES
PUBLISHED BY LENDER FOR SUCH SERVICES RENDERED ON BEHALF OF CUSTOMERS OF LENDER
GENERALLY.

(f)            Other Fees and Charges; Payment of Fees.  The Lender may from
time to time impose additional fees and charges as consideration for Advances
made in excess of Availability or for other events that constitute an Event of
Default or a Default hereunder, including fees and charges for the
administration of Collateral by the Lender, which may be assessed in the
Lender’s sole discretion on either an hourly, periodic, or flat fee basis, and
in lieu of or in addition to imposing interest at the Default Rate.


SECTION 2.7            TIME FOR INTEREST PAYMENTS; PAYMENT ON NON-BUSINESS DAYS;
COMPUTATION OF INTEREST AND FEES.


(A)           TIME FOR INTEREST PAYMENTS.  ACCRUED AND UNPAID INTEREST  SHALL BE
DUE AND PAYABLE ON THE FIRST DAY OF EACH MONTH AND ON THE TERMINATION DATE (EACH
AN “INTEREST PAYMENT DATE”), OR IF ANY SUCH DAY IS NOT A BUSINESS DAY, ON THE
NEXT SUCCEEDING BUSINESS DAY. INTEREST WILL ACCRUE FROM THE MOST RECENT DATE TO
WHICH INTEREST HAS BEEN PAID OR, IF NO INTEREST HAS BEEN PAID, FROM THE DATE OF
ADVANCE TO THE INTEREST PAYMENT DATE.  IF AN INTEREST PAYMENT DATE IS NOT A
BUSINESS DAY, PAYMENT SHALL BE MADE ON THE NEXT SUCCEEDING BUSINESS DAY.


(B)           PAYMENT ON NON-BUSINESS DAYS.  WHENEVER ANY PAYMENT TO BE MADE
HEREUNDER SHALL BE STATED TO BE DUE ON A DAY WHICH IS NOT A BUSINESS DAY, SUCH
PAYMENT MAY BE MADE ON THE NEXT SUCCEEDING BUSINESS DAY, AND SUCH EXTENSION OF
TIME SHALL IN SUCH CASE BE INCLUDED IN THE COMPUTATION OF INTEREST ON THE
ADVANCES OR THE FEES HEREUNDER, AS THE CASE MAY BE.

14


--------------------------------------------------------------------------------



(C)           COMPUTATION OF INTEREST AND FEES.  INTEREST ACCRUING ON THE
OUTSTANDING PRINCIPAL BALANCE OF THE ADVANCES AND FEES HEREUNDER OUTSTANDING
FROM TIME TO TIME SHALL BE COMPUTED ON THE BASIS OF ACTUAL NUMBER OF DAYS
ELAPSED IN A YEAR OF 360 DAYS.


SECTION 2.8            LOCKBOX AND COLLATERAL ACCOUNT; SWEEP OF FUNDS.


(A)           LOCKBOX AND COLLATERAL ACCOUNT.

(I)            (A)  AT ANY TIME REVOLVING ADVANCES ARE OUTSTANDING, OR (B) AT
ANY TIME THAT A DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, OR
(C) AT ANY TIME THAT THE LENDER NOTIFIES THE BORROWER IN WRITING THAT LENDER
DEEMS THE COLLATERAL TO BE INSUFFICIENT TO SUPPORT THE OBLIGATIONS OF THE
BORROWER,  THE BORROWER SHALL DEPOSIT ALL CHECKS, DRAFTS, CASH AND OTHER
REMITTANCES IN PAYMENT OR AS PROCEEDS OF, OR ON ACCOUNT OF COLLATERAL REGARDLESS
OF SOURCE OR NATURE DIRECTLY INTO THE COLLATERAL ACCOUNT AND, UNTIL SO
DEPOSITED, THE BORROWER SHALL HOLD ALL SUCH PAYMENTS AND CASH PROCEEDS IN TRUST
FOR AND AS THE PROPERTY OF THE LENDER AND SHALL NOT COMMINGLE SUCH PROPERTY WITH
ANY OF ITS OTHER FUNDS OR PROPERTY.  ALL DEPOSITS IN THE COLLATERAL ACCOUNT
SHALL CONSTITUTE PROCEEDS OF COLLATERAL AND SHALL NOT CONSTITUTE PAYMENT OF THE
OBLIGATIONS.

(II)           ALL ITEMS DEPOSITED IN THE COLLATERAL ACCOUNT SHALL BE SUBJECT TO
FINAL PAYMENT.  IF ANY SUCH ITEM IS RETURNED UNCOLLECTED, THE BORROWER WILL
IMMEDIATELY PAY THE LENDER, OR, FOR ITEMS DEPOSITED IN THE COLLATERAL ACCOUNT,
THE BANK MAINTAINING SUCH ACCOUNT, THE AMOUNT OF THAT ITEM, OR SUCH BANK AT ITS
DISCRETION MAY CHARGE ANY UNCOLLECTED ITEM TO THE BORROWER’S COMMERCIAL ACCOUNT
OR OTHER ACCOUNT.  THE BORROWER SHALL BE LIABLE AS AN ENDORSER ON ALL ITEMS
DEPOSITED IN THE COLLATERAL ACCOUNT, WHETHER OR NOT IN FACT ENDORSED BY THE
BORROWER.

(b)           Sweep of Funds.  The Lender shall from time to time, in accordance
with the Wholesale Lockbox and Collection Account Agreement, cause funds in the
Collateral Account to be transferred to the Lender’s general account for payment
of the Obligations.  Amounts deposited in the Collateral Account shall not be
subject to withdrawal by the Borrower, except after payment in full and
discharge of all Obligations.

Section 2.9            Voluntary Prepayment; Reduction of the Maximum Line
Amount; Termination of the Credit Facility by the Borrower.  Except as otherwise
provided herein, the Borrower may prepay the Advances and Obligation of
Reimbursement in whole at any time or from time to time in part.  The Borrower
may terminate the Credit Facility or reduce the Maximum Line Amount at any time
if it  gives the Lender at least 45 days advance written notice prior to the
proposed Termination Date.  Any reduction in the Maximum Line Amount shall be in
multiples of $100,000  and with a minimum reduction of at least $500,000.   If
the Borrower terminates the Credit Facility or reduces the Maximum Line Amount
to zero, all Obligations shall be due and payable on the effective date of the
termination as stated in Borrower’s notice, and if the Borrower gives the Lender
less than the required 45 days advance written notice, then the interest rate
applicable to borrowings evidenced by Revolving Note shall be the Default Rate
for the period of time commencing 45 days prior to the proposed Termination Date
through the date that the Lender actually receives such written notice.  If the
Borrower does not wish the Lender to consider renewal of the Credit Facility on
the next Maturity Date, then the Borrower

15


--------------------------------------------------------------------------------


shall give the Lender at least 45 days written notice prior to the Maturity Date
that it will not be requesting renewal.  If the Borrower fails to give the
Lender such timely notice, then the interest rate applicable to borrowings
evidenced by the Revolving Note shall be the Default Rate for the period of time
commencing 45 days prior to the Maturity Date through the date that the Lender
actually receives such written notice.  Upon termination of the Credit Facility
and payment and performance of all Obligations, the Lender shall release or
terminate the Security Interest and the Security Documents.


SECTION 2.10         MANDATORY PREPAYMENT.  WITHOUT NOTICE OR DEMAND, IF THE SUM
OF THE OUTSTANDING PRINCIPAL BALANCE OF THE REVOLVING ADVANCES PLUS THE L/C
AMOUNT SHALL AT ANY TIME EXCEED THE BORROWING BASE, THE BORROWER SHALL (I)
FIRST, IMMEDIATELY PREPAY THE REVOLVING ADVANCES TO THE EXTENT NECESSARY TO
ELIMINATE SUCH EXCESS; AND (II) IF PREPAYMENT IN FULL OF THE REVOLVING ADVANCES
IS INSUFFICIENT TO ELIMINATE SUCH EXCESS, PAY TO THE LENDER IN IMMEDIATELY
AVAILABLE FUNDS FOR DEPOSIT IN THE SPECIAL ACCOUNT AN AMOUNT EQUAL TO THE
REMAINING EXCESS.  ANY PAYMENT RECEIVED BY THE LENDER HEREUNDER OR UNDER SECTION
2.9 MAY BE APPLIED TO THE OBLIGATIONS, IN SUCH ORDER AND IN SUCH AMOUNTS AS THE
LENDER IN ITS SOLE DISCRETION MAY DETERMINE FROM TIME TO TIME.

Section 2.11         Revolving Advances to Pay Obligations.  Notwithstanding the
terms of Section 2.1, the Lender may, in its discretion at any time or from time
to time, without the Borrower’s request and even if the conditions set forth in
Section 4.2 would not be satisfied, make a Revolving Advance in an amount equal
to the portion of the Obligations from time to time due and payable and may
deliver the proceeds of any such Revolving Advance to any affiliate of the
Lender in satisfaction of any Wells Fargo Affiliate Obligations.


SECTION 2.12         USE OF PROCEEDS.  THE BORROWER SHALL USE THE PROCEEDS OF
ADVANCES AND EACH LETTER OF CREDIT FOR ORDINARY WORKING CAPITAL AND OTHER
GENERAL LAWFUL CORPORATE PURPOSES.


SECTION 2.13         LIABILITY RECORDS.  THE LENDER MAY MAINTAIN FROM TIME TO
TIME, AT ITS DISCRETION, RECORDS AS TO THE OBLIGATIONS.  ALL ENTRIES MADE ON ANY
SUCH RECORD SHALL BE PRESUMED CORRECT UNTIL THE BORROWER ESTABLISHES THE
CONTRARY.  UPON THE LENDER’S DEMAND, THE BORROWER WILL ADMIT AND CERTIFY IN
WRITING THE EXACT PRINCIPAL BALANCE OF THE OBLIGATIONS THAT THE BORROWER THEN
ASSERTS TO BE OUTSTANDING.  ANY BILLING STATEMENT OR ACCOUNTING RENDERED BY THE
LENDER SHALL BE CONCLUSIVE AND FULLY BINDING ON THE BORROWER UNLESS THE BORROWER
GIVES THE LENDER SPECIFIC WRITTEN NOTICE OF EXCEPTION WITHIN 45 DAYS AFTER
RECEIPT.


ARTICLE III
SECURITY INTEREST; OCCUPANCY; SETOFF

Section 3.1            Grant of Security Interest. The Borrower hereby pledges,
assigns and grants to the Lender, for the benefit of itself and as agent for any
affiliate of the Lender that may provide credit or services to the Borrower that
constitute Wells Fargo Affiliate Obligations, a lien and security interest
(collectively referred to as the “Security Interest”) in the Collateral, as
security for the payment and performance of the Obligations. Upon request by the
Lender, the Borrower will grant the Lender, for the benefit of itself and as
agent for any affiliate of the Lender that may provide credit or services to the
Borrower that constitute Wells Fargo Affiliate

16


--------------------------------------------------------------------------------


Obligations, a security interest in all commercial tort claims that the Borrower
may have against any Person. The security interests granted by the Borrower to
the Lender under this Agreement are in addition to, and shall be consolidated
with, the liens and security interests granted by the Borrower to the Lender
under the 1999 Credit Agreement and any other prior security agreement, mortgage
or other document, without affecting the lien, priority or effectiveness of
those prior liens, security interests and agreements.


SECTION 3.2            NOTIFICATION OF ACCOUNT DEBTORS AND OTHER OBLIGORS.  THE
LENDER MAY AT ANY TIME DURING A DEFAULT PERIOD NOTIFY ANY ACCOUNT DEBTOR OR
OTHER PERSON OBLIGATED TO PAY THE AMOUNT DUE THAT SUCH RIGHT TO PAYMENT HAS BEEN
ASSIGNED OR TRANSFERRED TO THE LENDER FOR SECURITY AND SHALL BE PAID DIRECTLY TO
THE LENDER.  THE BORROWER WILL JOIN IN GIVING SUCH NOTICE IF THE LENDER SO
REQUESTS.  AT ANY TIME AFTER THE BORROWER OR THE LENDER GIVES SUCH NOTICE TO AN
ACCOUNT DEBTOR OR OTHER OBLIGOR, AFTER TEN (10) DAYS’ WRITTEN NOTICE TO THE
BORROWER, THE LENDER MAY, BUT NEED NOT, IN THE LENDER’S NAME OR IN THE
BORROWER’S NAME, DEMAND, SUE FOR, COLLECT OR RECEIVE ANY MONEY OR PROPERTY AT
ANY TIME PAYABLE OR RECEIVABLE ON ACCOUNT OF, OR SECURING, ANY SUCH RIGHT TO
PAYMENT, OR GRANT ANY EXTENSION TO, MAKE ANY COMPROMISE OR SETTLEMENT WITH OR
OTHERWISE AGREE TO WAIVE, MODIFY, AMEND OR CHANGE THE OBLIGATIONS (INCLUDING
COLLATERAL OBLIGATIONS) OF ANY SUCH ACCOUNT DEBTOR OR OTHER OBLIGOR.


SECTION 3.3            ASSIGNMENT OF INSURANCE.  AS ADDITIONAL SECURITY FOR THE
PAYMENT AND PERFORMANCE OF THE OBLIGATIONS, THE BORROWER HEREBY ASSIGNS TO THE
LENDER ANY AND ALL MONIES (INCLUDING PROCEEDS OF INSURANCE AND REFUNDS OF
UNEARNED PREMIUMS) DUE OR TO BECOME DUE UNDER, AND ALL OTHER RIGHTS OF THE
BORROWER WITH RESPECT TO, ANY AND ALL POLICIES OF INSURANCE NOW OR AT ANY TIME
HEREAFTER COVERING THE COLLATERAL OR ANY EVIDENCE THEREOF OR ANY BUSINESS
RECORDS OR VALUABLE PAPERS PERTAINING THERETO, AND THE BORROWER HEREBY DIRECTS
THE ISSUER OF ANY SUCH POLICY TO PAY ALL SUCH MONIES DIRECTLY TO THE LENDER.  AT
ANY TIME, WHETHER OR NOT A DEFAULT PERIOD THEN EXISTS, THE LENDER MAY (BUT NEED
NOT), IN THE LENDER’S NAME OR IN THE BORROWER’S NAME, EXECUTE AND DELIVER PROOF
OF CLAIM, RECEIVE ALL SUCH MONIES, ENDORSE CHECKS AND OTHER INSTRUMENTS
REPRESENTING PAYMENT OF SUCH MONIES, AND ADJUST, LITIGATE, COMPROMISE OR RELEASE
ANY CLAIM AGAINST THE ISSUER OF ANY SUCH POLICY.  ANY MONIES RECEIVED AS PAYMENT
FOR ANY LOSS UNDER ANY INSURANCE POLICY MENTIONED ABOVE (OTHER THAN LIABILITY
INSURANCE POLICIES) OR AS PAYMENT OF ANY AWARD OR COMPENSATION FOR CONDEMNATION
OR TAKING BY EMINENT DOMAIN, SHALL BE PAID OVER TO THE LENDER TO BE APPLIED, AT
THE OPTION OF THE LENDER, EITHER TO THE PREPAYMENT OF THE OBLIGATIONS OR SHALL
BE DISBURSED TO THE BORROWER UNDER STAGED PAYMENT TERMS REASONABLY SATISFACTORY
TO THE LENDER FOR APPLICATION TO THE COST OF REPAIRS, REPLACEMENTS, OR
RESTORATIONS.  ANY SUCH REPAIRS, REPLACEMENTS, OR RESTORATIONS SHALL BE EFFECTED
WITH REASONABLE PROMPTNESS AND SHALL BE OF A VALUE AT LEAST EQUAL TO THE VALUE
OF THE ITEMS OR PROPERTY DESTROYED PRIOR TO SUCH DAMAGE OR DESTRUCTION.


SECTION 3.4            OCCUPANCY.(A)      THE BORROWER HEREBY IRREVOCABLY GRANTS
TO THE LENDER THE RIGHT TO TAKE POSSESSION OF THE AT ANY TIME DURING A DEFAULT
PERIOD NOTICE .


(B)           THE LENDER MAY USE THE PREMISES ONLY TO HOLD, PROCESS, SELL, USE,
STORE, LIQUIDATE, REALIZE UPON OR OTHERWISE DISPOSE OF GOODS THAT ARE COLLATERAL
AND FOR OTHER PURPOSES THAT THE LENDER MAY IN GOOD FAITH DEEM TO BE RELATED OR
INCIDENTAL PURPOSES.

17


--------------------------------------------------------------------------------



(C)           THE LENDER’S RIGHT TO USE THE PREMISES SHALL CEASE AND TERMINATE
UPON THE EARLIER OF (I) PAYMENT IN FULL AND DISCHARGE OF ALL OBLIGATIONS AND
TERMINATION OF THE CREDIT FACILITY, AND (II) FINAL SALE OR DISPOSITION OF ALL
GOODS CONSTITUTING COLLATERAL AND DELIVERY OF ALL SUCH GOODS TO PURCHASERS.


(D)           THE LENDER SHALL NOT BE OBLIGATED TO PAY OR ACCOUNT FOR ANY RENT
OR OTHER COMPENSATION FOR THE OCCUPANCY OR USE OF ANY OF THE PREMISES; PROVIDED,
HOWEVER, THAT IF THE LENDER DOES PAY OR ACCOUNT FOR ANY RENT OR OTHER
COMPENSATION FOR THE OCCUPANCY OR USE OF ANY OF THE PREMISES, THE BORROWER SHALL
REIMBURSE THE LENDER PROMPTLY FOR THE FULL AMOUNT THEREOF.  IN ADDITION, THE
BORROWER WILL PAY, OR REIMBURSE THE LENDER FOR, ALL TAXES, FEES, DUTIES,
IMPOSTS, CHARGES AND EXPENSES AT ANY TIME INCURRED BY OR IMPOSED UPON THE LENDER
BY REASON OF THE EXECUTION, DELIVERY, EXISTENCE, RECORDATION, PERFORMANCE OR
ENFORCEMENT OF THIS AGREEMENT OR THE PROVISIONS OF THIS SECTION 3.4.


SECTION 3.5            LICENSE.  WITHOUT LIMITING THE GENERALITY OF ANY OTHER
SECURITY DOCUMENT, THE BORROWER HEREBY GRANTS TO THE LENDER A NON-EXCLUSIVE,
WORLDWIDE AND ROYALTY-FREE LICENSE TO USE OR OTHERWISE EXPLOIT ALL INTELLECTUAL
PROPERTY RIGHTS OF THE BORROWER FOR THE PURPOSE OF SELLING, LEASING OR OTHERWISE
DISPOSING OF ANY OR ALL COLLATERAL DURING ANY DEFAULT PERIOD.


SECTION 3.6            FINANCING STATEMENT.  THE BORROWER AUTHORIZES THE LENDER
TO FILE FROM TIME TO TIME, SUCH FINANCING STATEMENTS AGAINST COLLATERAL
DESCRIBED AS “ALL PERSONAL PROPERTY” OR “ALL ASSETS” OR DESCRIBING SPECIFIC
ITEMS OF COLLATERAL INCLUDING COMMERCIAL TORT CLAIMS AS THE LENDER DEEMS
NECESSARY OR USEFUL TO PERFECT THE SECURITY INTEREST.  ALL FINANCING STATEMENTS
FILED BEFORE THE DATE HEREOF TO PERFECT THE SECURITY INTEREST WERE AUTHORIZED BY
THE BORROWER AND ARE HEREBY RE-AUTHORIZED.  A CARBON, PHOTOGRAPHIC OR OTHER
REPRODUCTION OF THIS AGREEMENT OR OF ANY FINANCING STATEMENTS SIGNED BY THE
BORROWER IS SUFFICIENT AS A FINANCING STATEMENT AND MAY BE FILED AS A FINANCING
STATEMENT IN ANY STATE TO PERFECT THE SECURITY INTERESTS GRANTED HEREBY.  FOR
THIS PURPOSE, THE BORROWER REPRESENTS AND WARRANTS THAT THE FOLLOWING
INFORMATION IS TRUE AND CORRECT:

Name and address of Debtors:

Christopher & Banks, Inc.

2400 Xenium Lane

Plymouth, Minnesota 55441

State Organizational Identification No. 1B-321

Christopher & Banks Company

2400 Xenium Lane

Plymouth, Minnesota 55441

State Organizational Identification No. 11X-528

Christopher & Banks Services Company

2400 Xenium Lane

Plymouth, Minnesota 55441

State Organizational Identification No. 1081636-2

18


--------------------------------------------------------------------------------


Name and address of Secured Party:

Wells Fargo Business Credit

MAC 9312-040

Sixth & Marquette Street

Minneapolis, MN  55429

Section 3.7            Setoff.  The Lender may at any time or from time to time,
at its sole discretion and without demand and without notice to anyone, setoff
any liability owed to the Borrower by the Lender, whether or not due, against
any Obligation, whether or not due.  In addition, each other Person holding a
participating interest in any Obligations shall have the right to appropriate or
setoff any deposit or other liability then owed by such Person to the Borrower,
whether or not due, and apply the same to the payment of said participating
interest, as fully as if such Person had lent directly to the Borrower the
amount of such participating interest.  Lender agrees to provide Borrower with
prompt notice after exercising its rights under this Section 3.7.


SECTION 3.8            COLLATERAL.  THIS AGREEMENT DOES NOT CONTEMPLATE A SALE
OF ACCOUNTS, CONTRACT RIGHTS OR CHATTEL PAPER, AND, AS PROVIDED BY LAW, THE
BORROWER IS ENTITLED TO ANY SURPLUS AND SHALL REMAIN LIABLE FOR ANY DEFICIENCY. 
THE LENDER’S DUTY OF CARE WITH RESPECT TO COLLATERAL IN ITS POSSESSION (AS
IMPOSED BY LAW) SHALL BE DEEMED FULFILLED IF IT EXERCISES REASONABLE CARE IN
PHYSICALLY KEEPING SUCH COLLATERAL, OR IN THE CASE OF COLLATERAL IN THE CUSTODY
OR POSSESSION OF A BAILEE OR OTHER THIRD PERSON, EXERCISES REASONABLE CARE IN
THE SELECTION OF THE BAILEE OR OTHER THIRD PERSON, AND THE LENDER NEED NOT
OTHERWISE PRESERVE, PROTECT, INSURE OR CARE FOR ANY COLLATERAL.  THE LENDER
SHALL NOT BE OBLIGATED TO PRESERVE ANY RIGHTS THE BORROWER MAY HAVE AGAINST
PRIOR PARTIES, TO REALIZE ON THE COLLATERAL AT ALL OR IN ANY PARTICULAR MANNER
OR ORDER OR TO APPLY ANY CASH PROCEEDS OF THE COLLATERAL IN ANY PARTICULAR ORDER
OF APPLICATION.  THE LENDER HAS NO OBLIGATION TO CLEAN UP OR OTHERWISE PREPARE
THE COLLATERAL FOR SALE.  THE BORROWER WAIVES ANY RIGHT IT MAY HAVE TO REQUIRE
THE LENDER TO PURSUE ANY THIRD PERSON FOR ANY OF THE OBLIGATIONS.


ARTICLE IV
CONDITIONS OF LENDING


SECTION 4.1            CONDITIONS PRECEDENT TO THE INITIAL ADVANCES AND LETTER
OF CREDIT.  THE LENDER’S OBLIGATION TO MAKE THE INITIAL ADVANCES OR TO CAUSE ANY
LETTERS OF CREDIT TO BE ISSUED SHALL BE SUBJECT TO THE CONDITION PRECEDENT THAT
THE LENDER SHALL HAVE RECEIVED ALL OF THE FOLLOWING, EACH PROPERLY EXECUTED BY
THE APPROPRIATE PARTY AND IN FORM AND SUBSTANCE SATISFACTORY TO THE LENDER:


(A)           THIS AGREEMENT.


(B)           THE REVOLVING NOTE.

(c)           A Standby Letter of Credit Agreement and a Commercial Letter of
Credit Agreement, and L/C Application for each Letter of Credit that the
Borrower wishes to have issued thereunder.

19


--------------------------------------------------------------------------------



(D)           A COMPLETE AND ACCURATE LIST OF ALL STORES OPERATED BY THE
BORROWER, WITH THE FOLLOWING INFORMATION FOR EACH SUCH LOCATION:  STORE NUMBER,
ADDRESS, AND TELEPHONE NUMBER, NAME OF LANDLORD AND, IF APPLICABLE, PROPERTY
MANAGER, TOGETHER WITH SUCH LANDLORD’S AND PROPERTY MANAGER’S ADDRESS.


(E)           A TRUE AND CORRECT COPY OF ANY AND ALL AGREEMENTS PURSUANT TO
WHICH THE BORROWER’S PROPERTY IS IN THE POSSESSION OF ANY PERSON OTHER THAN THE
BORROWER, TOGETHER WITH, IN THE CASE OF ANY GOODS HELD BY SUCH PERSON FOR
RESALE, (I) A CONSIGNEE’S ACKNOWLEDGMENT AND WAIVER OF LIENS, (II) UCC FINANCING
STATEMENTS SUFFICIENT TO PROTECT THE BORROWER’S AND THE LENDER’S INTERESTS IN
SUCH GOODS, AND (III) UCC SEARCHES SHOWING THAT NO OTHER SECURED PARTY HAS FILED
A FINANCING STATEMENT AGAINST SUCH PERSON AND COVERING PROPERTY SIMILAR TO THE
BORROWER’S OTHER THAN THE BORROWER, OR IF THERE EXISTS ANY SUCH SECURED PARTY,
EVIDENCE THAT EACH SUCH SECURED PARTY HAS RECEIVED NOTICE FROM THE BORROWER AND
THE LENDER SUFFICIENT TO PROTECT THE BORROWER’S AND THE LENDER’S INTERESTS IN
THE BORROWER’S GOODS FROM ANY CLAIM BY SUCH SECURED PARTY.


(F)            AN ACKNOWLEDGMENT AND WAIVER OF LIENS FROM EACH WAREHOUSE IN
WHICH THE BORROWER IS STORING INVENTORY.


(G)           A TRUE AND CORRECT COPY OF ANY AND ALL AGREEMENTS PURSUANT TO
WHICH THE BORROWER’S PROPERTY IS IN THE POSSESSION OF ANY PERSON OTHER THAN THE
BORROWER, TOGETHER WITH, (I) AN ACKNOWLEDGMENT AND WAIVER OF LIENS FROM EACH
SUBCONTRACTOR WHO HAS POSSESSION OF THE BORROWER’S GOODS FROM TIME TO TIME, (II)
UCC FINANCING STATEMENTS SUFFICIENT TO PROTECT THE BORROWER’S AND THE LENDER’S
INTERESTS IN SUCH GOODS, AND (III) UCC SEARCHES SHOWING THAT NO OTHER SECURED
PARTY HAS FILED A FINANCING STATEMENT COVERING SUCH PERSON’S PROPERTY OTHER THAN
THE BORROWER, OR IF THERE EXISTS ANY SUCH SECURED PARTY, EVIDENCE THAT EACH SUCH
SECURED PARTY HAS RECEIVED NOTICE FROM THE BORROWER AND THE LENDER SUFFICIENT TO
PROTECT THE BORROWER’S AND THE LENDER’S INTERESTS IN THE BORROWER’S GOODS FROM
ANY CLAIM BY SUCH SECURED PARTY.


(H)           THE WHOLESALE LOCKBOX AND COLLECTION ACCOUNT AGREEMENT.


(I)            CURRENT SEARCHES OF APPROPRIATE FILING OFFICES SHOWING THAT (I)
NO LIENS HAVE BEEN FILED AND REMAIN IN EFFECT AGAINST THE BORROWER EXCEPT
PERMITTED LIENS OR LIENS HELD BY PERSONS WHO HAVE AGREED IN WRITING THAT UPON
RECEIPT OF PROCEEDS OF THE INITIAL ADVANCES, THEY WILL SATISFY, RELEASE OR
TERMINATE SUCH LIENS IN A MANNER SATISFACTORY TO THE LENDER, AND (II) THE LENDER
HAS DULY FILED ALL FINANCING STATEMENTS NECESSARY TO PERFECT THE SECURITY
INTEREST, TO THE EXTENT THE SECURITY INTEREST IS CAPABLE OF BEING PERFECTED BY
FILING.


(J)            A CERTIFICATE OF THE BORROWER’S SECRETARY OR ASSISTANT SECRETARY
CERTIFYING THAT ATTACHED TO SUCH CERTIFICATE ARE (I) THE RESOLUTIONS OF THE
BORROWER’S DIRECTORS AND, IF REQUIRED, OWNERS, AUTHORIZING THE EXECUTION,
DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS, (II) TRUE, CORRECT AND COMPLETE
COPIES OF THE BORROWER’S CONSTITUENT DOCUMENTS, AND (III) EXAMPLES OF THE
SIGNATURES OF THE BORROWER’S OFFICERS OR AGENTS AUTHORIZED TO EXECUTE AND
DELIVER THE LOAN DOCUMENTS AND OTHER INSTRUMENTS, AGREEMENTS AND CERTIFICATES,
INCLUDING ADVANCE REQUESTS, ON THE BORROWER’S BEHALF.

20


--------------------------------------------------------------------------------



(K)           A CURRENT CERTIFICATE ISSUED BY THE SECRETARY OF STATE OF
MINNESOTA, CERTIFYING THAT EACH BORROWER IS IN COMPLIANCE WITH ALL APPLICABLE
ORGANIZATIONAL REQUIREMENTS OF THE STATE OF MINNESOTA.


(L)            EVIDENCE THAT THE BORROWER IS DULY LICENSED OR QUALIFIED TO
TRANSACT BUSINESS IN ALL JURISDICTIONS WHERE THE CHARACTER OF THE PROPERTY OWNED
OR LEASED OR THE NATURE OF THE BUSINESS TRANSACTED BY IT MAKES SUCH LICENSING OR
QUALIFICATION NECESSARY.


(M)          A CERTIFICATE OF AN OFFICER OF THE BORROWER CONFIRMING, IN HIS
PERSONAL CAPACITY, THE REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE V.


(N)           CERTIFICATES OF THE INSURANCE REQUIRED HEREUNDER, WITH ALL HAZARD
INSURANCE CONTAINING A LENDER’S LOSS PAYABLE ENDORSEMENT IN THE LENDER’S FAVOR
AND WITH ALL LIABILITY INSURANCE NAMING THE LENDER AS AN ADDITIONAL INSURED.


(O)           THE SEPARATE GUARANTY OF EACH GUARANTOR, PURSUANT TO WHICH EACH
GUARANTOR UNCONDITIONALLY GUARANTEES THE FULL AND PROMPT PAYMENT OF ALL
OBLIGATIONS, TOGETHER WITH THE GUARANTOR SECURITY AGREEMENT.


(P)           A CERTIFICATE OF THE GUARANTOR’S SECRETARY OR ASSISTANT SECRETARY
CERTIFYING THAT ATTACHED TO SUCH CERTIFICATE ARE (I) THE RESOLUTIONS OF THE
GUARANTOR’S DIRECTORS AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THE
LOAN DOCUMENTS TO WHICH THE GUARANTOR IS A PARTY, (II) TRUE, CORRECT AND
COMPLETE COPIES OF THE GUARANTOR’S CONSTITUENT DOCUMENTS, AND (III) EXAMPLES OF
THE SIGNATURES OF THE GUARANTOR’S OFFICERS OR AGENTS AUTHORIZED TO EXECUTE AND
DELIVER THE LOAN DOCUMENTS TO WHICH THE GUARANTOR IS A PARTY AND OTHER
INSTRUMENTS, AGREEMENTS AND CERTIFICATES, INCLUDING ADVANCE REQUESTS, ON THE
BORROWER’S BEHALF.


(Q)           AN OPINION OF COUNSEL TO EACH BORROWER AND THE GUARANTOR,
ADDRESSED TO THE LENDER.


(R)            PAYMENT OF THE FEES AND COMMISSIONS DUE UNDER SECTION 2.6 THROUGH
THE DATE OF THE INITIAL ADVANCE OR LETTER OF CREDIT AND EXPENSES INCURRED BY THE
LENDER THROUGH SUCH DATE AND REQUIRED TO BE PAID BY THE BORROWER UNDER SECTION
8.5, INCLUDING ALL LEGAL EXPENSES INCURRED THROUGH THE DATE OF THIS AGREEMENT.


(S)           SUCH OTHER DOCUMENTS AS THE LENDER IN ITS SOLE DISCRETION MAY
REQUIRE.


SECTION 4.2            CONDITIONS PRECEDENT TO ALL ADVANCES AND LETTERS OF
CREDIT.  THE LENDER’S OBLIGATION TO MAKE EACH ADVANCE OR TO CAUSE THE ISSUANCE
OF A LETTER OF CREDIT SHALL BE SUBJECT TO THE FURTHER CONDITIONS PRECEDENT THAT:


(A)           THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE V ARE
CORRECT ON AND AS OF THE DATE OF SUCH ADVANCE OR ISSUANCE OF A LETTER OF CREDIT
AS THOUGH MADE ON AND AS OF SUCH DATE, EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATIONS AND WARRANTIES RELATE SOLELY TO AN EARLIER DATE; AND


(B)           NO EVENT HAS OCCURRED AND IS CONTINUING, OR WOULD RESULT FROM SUCH
ADVANCE OR ISSUANCE OF A LETTER OF CREDIT THAT CONSTITUTES A DEFAULT OR AN EVENT
OF DEFAULT.

21


--------------------------------------------------------------------------------



ARTICLE V
REPRESENTATIONS AND WARRANTIES

Each Borrower each represents and warrants to the Lender as follows:


SECTION 5.1            EXISTENCE AND POWER; NAME; CHIEF EXECUTIVE OFFICE;
INVENTORY AND EQUIPMENT LOCATIONS; FEDERAL EMPLOYER IDENTIFICATION NUMBER AND
ORGANIZATIONAL IDENTIFICATION NUMBER.  THE BORROWER IS A CORPORATION DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
MINNESOTA AND IS DULY LICENSED OR QUALIFIED TO TRANSACT BUSINESS IN ALL
JURISDICTIONS WHERE THE CHARACTER OF THE PROPERTY OWNED OR LEASED OR THE NATURE
OF THE BUSINESS TRANSACTED BY IT MAKES SUCH LICENSING OR QUALIFICATION
NECESSARY.  THE BORROWER HAS ALL REQUISITE POWER AND AUTHORITY TO CONDUCT ITS
BUSINESS, TO OWN ITS PROPERTIES AND TO EXECUTE AND DELIVER, AND TO PERFORM ALL
OF ITS OBLIGATIONS UNDER, THE LOAN DOCUMENTS.  DURING ITS EXISTENCE, THE
BORROWER HAS DONE BUSINESS SOLELY UNDER THE NAMES SET FORTH IN SCHEDULE 5.1. 
THE BORROWER’S CHIEF EXECUTIVE OFFICE AND PRINCIPAL PLACE OF BUSINESS IS LOCATED
AT THE ADDRESS SET FORTH IN SCHEDULE 5.1, AND ALL OF THE BORROWER’S RECORDS
RELATING TO ITS BUSINESS OR THE COLLATERAL ARE KEPT AT THAT LOCATION.  ALL
INVENTORY AND EQUIPMENT IS LOCATED AT THAT LOCATION OR AT ONE OF THE OTHER
LOCATIONS LISTED IN SCHEDULE 5.1.  THE BORROWER’S FEDERAL EMPLOYER
IDENTIFICATION NUMBER AND ORGANIZATION IDENTIFICATION NUMBER ARE CORRECTLY SET
FORTH IN SECTION 3.6.


SECTION 5.2            CAPITALIZATION.  THERE ARE NO RIGHTS TO ACQUIRE OWNERSHIP
INTERESTS WHICH IF FULLY EXERCISED WOULD CAUSE SUCH PERSON TO HOLD MORE THAN
FIVE PERCENT (5%) OF ALL OWNERSHIP INTERESTS OF THE BORROWER ON A FULLY DILUTED
BASIS.


SECTION 5.3            AUTHORIZATION OF BORROWING; NO CONFLICT AS TO LAW OR
AGREEMENTS.  THE EXECUTION, DELIVERY AND PERFORMANCE BY THE BORROWER OF THE LOAN
DOCUMENTS AND THE BORROWINGS FROM TIME TO TIME HEREUNDER HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE ACTION AND DO NOT AND WILL NOT (I) REQUIRE
ANY CONSENT OR APPROVAL OF THE BORROWER’S OWNERS; (II) REQUIRE ANY
AUTHORIZATION, CONSENT OR APPROVAL BY, OR REGISTRATION, DECLARATION OR FILING
WITH, OR NOTICE TO, ANY GOVERNMENTAL DEPARTMENT, COMMISSION, BOARD, BUREAU,
AGENCY OR INSTRUMENTALITY, DOMESTIC OR FOREIGN, OR ANY THIRD PARTY, EXCEPT SUCH
AUTHORIZATION, CONSENT, APPROVAL, REGISTRATION, DECLARATION, FILING OR NOTICE AS
HAS BEEN OBTAINED, ACCOMPLISHED OR GIVEN PRIOR TO THE DATE HEREOF; (III) VIOLATE
ANY PROVISION OF ANY LAW, RULE OR REGULATION (INCLUDING REGULATION X OF THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM) OR OF ANY ORDER, WRIT,
INJUNCTION OR DECREE PRESENTLY IN EFFECT HAVING APPLICABILITY TO THE BORROWER OR
OF THE BORROWER’S CONSTITUENT DOCUMENTS; (IV) RESULT IN A BREACH OF OR
CONSTITUTE A DEFAULT UNDER ANY INDENTURE OR LOAN OR CREDIT AGREEMENT OR ANY
OTHER MATERIAL AGREEMENT, LEASE OR INSTRUMENT TO WHICH THE BORROWER IS A PARTY
OR BY WHICH IT OR ITS PROPERTIES MAY BE BOUND OR AFFECTED; OR (V) RESULT IN, OR
REQUIRE, THE CREATION OR IMPOSITION OF ANY LIEN (OTHER THAN THE SECURITY
INTEREST) UPON OR WITH RESPECT TO ANY OF THE PROPERTIES NOW OWNED OR HEREAFTER
ACQUIRED BY THE BORROWER.


SECTION 5.4            LEGAL AGREEMENTS.  THIS AGREEMENT CONSTITUTES AND, UPON
DUE EXECUTION BY THE BORROWER, THE OTHER LOAN DOCUMENTS WILL CONSTITUTE THE
LEGAL, VALID AND BINDING OBLIGATIONS OF THE BORROWER, ENFORCEABLE AGAINST THE
BORROWER IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.

22


--------------------------------------------------------------------------------



SECTION 5.5            SUBSIDIARIES.  CHRISTOPHER & BANKS, INC.  HAS ONE
SUBSIDIARY, CHRISTOPHER & BANKS COMPANY.  CHRISTOPHER & BANKS COMPANY HAS ONE
SUBSIDIARY, CHRISTOPHER & BANKS SERVICES COMPANY.  THERE ARE NO RIGHTS TO
ACQUIRE OWNERSHIP INTERESTS WHICH IF FULLY EXERCISED WOULD CAUSE SUCH PERSON TO
HOLD MORE THAN FIVE PERCENT (5%) OF ALL OWNERSHIP INTERESTS OF THE BORROWER ON A
FULLY DILUTED BASIS.  BORROWER WILL PROVIDE LENDER NOT LESS THAN THIRTY (30)
DAYS’ NOTICE PRIOR TO THE CREATION OF ANY NEW SUBSIDIARY, PROVIDED FURTHER THAT
SUCH SUBSIDIARY SHALL IMMEDIATELY EXECUTE AND DELIVER TO LENDER A GUARANTY IN
FAVOR OF THE LENDER, IN FORM AND SUBSTANCE SATISFACTORY TO THE LENDER,
GUARANTEEING THE OBLIGATIONS OF THE BORROWER, OR, AT LENDER’S DISCRETION, SUCH
SUBSIDIARY SHALL BECOME A BORROWER.


SECTION 5.6            FINANCIAL CONDITION; NO ADVERSE CHANGE.  THE BORROWER HAS
FURNISHED TO THE LENDER ITS AUDITED FINANCIAL STATEMENTS FOR ITS FISCAL YEAR
ENDED FEBRUARY 26, 2005, AND UNAUDITED FINANCIAL STATEMENTS FOR THE
FISCAL-YEAR-TO-DATE PERIOD ENDED AUGUST 27, 2005, AND THOSE STATEMENTS FAIRLY
PRESENT THE BORROWER’S FINANCIAL CONDITION ON THE DATES THEREOF AND THE RESULTS
OF ITS OPERATIONS AND CASH FLOWS FOR THE PERIODS THEN ENDED AND WERE PREPARED IN
ACCORDANCE WITH GAAP.  SINCE THE DATE OF THE MOST RECENT FINANCIAL STATEMENTS,
THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE BORROWER’S BUSINESS, PROPERTIES
OR CONDITION (FINANCIAL OR OTHERWISE).


SECTION 5.7            LITIGATION.  THERE ARE NO ACTIONS, SUITS OR PROCEEDINGS
PENDING OR, TO THE BORROWER’S KNOWLEDGE, THREATENED AGAINST OR AFFECTING THE
BORROWER OR ANY OF ITS AFFILIATES OR THE PROPERTIES OF THE BORROWER OR ANY OF
ITS AFFILIATES BEFORE ANY COURT OR GOVERNMENTAL DEPARTMENT, COMMISSION, BOARD,
BUREAU, AGENCY OR INSTRUMENTALITY, DOMESTIC OR FOREIGN, WHICH, IF DETERMINED
ADVERSELY TO THE BORROWER OR ANY OF ITS AFFILIATES, WOULD HAVE A MATERIAL
ADVERSE EFFECT ON THE FINANCIAL CONDITION, PROPERTIES OR OPERATIONS OF THE
BORROWER OR ANY OF ITS AFFILIATES.


SECTION 5.8            REGULATION U.  THE BORROWER IS NOT ENGAGED IN THE
BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING MARGIN
STOCK (WITHIN THE MEANING OF REGULATION U OF THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM), AND NO PART OF THE PROCEEDS OF ANY ADVANCE WILL BE USED
TO PURCHASE OR CARRY ANY MARGIN STOCK OR TO EXTEND CREDIT TO OTHERS FOR THE
PURPOSE OF PURCHASING OR CARRYING ANY MARGIN STOCK.


SECTION 5.9            TAXES.  THE BORROWER AND ITS AFFILIATES HAVE PAID OR
CAUSED TO BE PAID TO THE PROPER AUTHORITIES WHEN DUE ALL FEDERAL, STATE AND
LOCAL TAXES REQUIRED TO BE WITHHELD BY EACH OF THEM.  THE BORROWER AND ITS
AFFILIATES HAVE FILED ALL FEDERAL, STATE AND LOCAL TAX RETURNS WHICH TO THE
KNOWLEDGE OF THE OFFICERS OF THE BORROWER OR ANY AFFILIATE, AS THE CASE MAY BE,
ARE REQUIRED TO BE FILED, AND THE BORROWER AND ITS AFFILIATES HAVE PAID OR
CAUSED TO BE PAID TO THE RESPECTIVE TAXING AUTHORITIES ALL TAXES AS SHOWN ON
SAID RETURNS OR ON ANY ASSESSMENT RECEIVED BY ANY OF THEM TO THE EXTENT SUCH
TAXES HAVE BECOME DUE.


SECTION 5.10         TITLES AND LIENS.  THE BORROWER HAS GOOD AND MARKETABLE
TITLE TO ALL COLLATERAL FREE AND CLEAR OF ALL LIENS OTHER THAN PERMITTED LIENS. 
NO FINANCING STATEMENT NAMING THE BORROWER AS DEBTOR IS ON FILE IN ANY OFFICE
EXCEPT TO PERFECT ONLY PERMITTED LIENS.


SECTION 5.11         INTELLECTUAL PROPERTY RIGHTS.  SCHEDULE 5.11 IS A COMPLETE
LIST OF ALL PATENTS, APPLICATIONS FOR PATENTS, TRADEMARKS, APPLICATIONS TO
REGISTER TRADEMARKS, SERVICE MARKS, APPLICATIONS TO REGISTER SERVICE MARKS, MASK
WORKS, TRADE DRESS AND COPYRIGHTS FOR WHICH THE

23


--------------------------------------------------------------------------------



BORROWER IS THE OWNER OF RECORD (THE “OWNED INTELLECTUAL PROPERTY”).  EXCEPT AS
DISCLOSED ON SCHEDULE 5.11, (I) THE BORROWER OWNS THE OWNED INTELLECTUAL
PROPERTY FREE AND CLEAR OF ALL RESTRICTIONS (INCLUDING COVENANTS NOT TO SUE A
THIRD PARTY), COURT ORDERS, INJUNCTIONS, DECREES, WRITS OR LIENS, WHETHER BY
WRITTEN AGREEMENT OR OTHERWISE, (II) NO PERSON OTHER THAN THE BORROWER OWNS OR
HAS BEEN GRANTED ANY RIGHT IN THE OWNED INTELLECTUAL PROPERTY, (III) ALL OWNED
INTELLECTUAL PROPERTY IS VALID, SUBSISTING AND ENFORCEABLE AND (IV) THE BORROWER
HAS TAKEN ALL COMMERCIALLY REASONABLE ACTION NECESSARY TO MAINTAIN AND PROTECT
THE OWNED INTELLECTUAL PROPERTY.


SECTION 5.12         PLANS.  EXCEPT AS DISCLOSED TO THE LENDER IN WRITING PRIOR
TO THE DATE HEREOF, NEITHER THE BORROWER NOR ANY ERISA AFFILIATE (I) MAINTAINS
OR HAS MAINTAINED ANY PENSION PLAN, (II) CONTRIBUTES OR HAS CONTRIBUTED TO ANY
MULTIEMPLOYER PLAN OR (III) PROVIDES OR HAS PROVIDED POST-RETIREMENT MEDICAL OR
INSURANCE BENEFITS WITH RESPECT TO EMPLOYEES OR FORMER EMPLOYEES (OTHER THAN
BENEFITS REQUIRED UNDER SECTION 601 OF ERISA, SECTION 4980B OF THE IRC OR
APPLICABLE STATE LAW).  NEITHER THE BORROWER NOR ANY ERISA AFFILIATE HAS
RECEIVED ANY NOTICE OR HAS ANY KNOWLEDGE TO THE EFFECT THAT IT IS NOT IN FULL
COMPLIANCE WITH ANY OF THE REQUIREMENTS OF ERISA, THE IRC OR APPLICABLE STATE
LAW WITH RESPECT TO ANY PLAN.  NO REPORTABLE EVENT EXISTS IN CONNECTION WITH ANY
PENSION PLAN.  EACH PLAN THAT IS INTENDED TO QUALIFY UNDER THE IRC IS SO
QUALIFIED, AND NO FACT OR CIRCUMSTANCE EXISTS WHICH MAY HAVE AN ADVERSE EFFECT
ON THE PLAN’S TAX-QUALIFIED STATUS.  NEITHER THE BORROWER NOR ANY ERISA
AFFILIATE HAS (I) ANY ACCUMULATED FUNDING DEFICIENCY (AS DEFINED IN SECTION 302
OF ERISA AND SECTION 412 OF THE IRC) UNDER ANY PLAN, WHETHER OR NOT WAIVED, (II)
ANY LIABILITY UNDER SECTION 4201 OR 4243 OF ERISA FOR ANY WITHDRAWAL, PARTIAL
WITHDRAWAL, REORGANIZATION OR OTHER EVENT UNDER ANY MULTIEMPLOYER PLAN OR (III)
ANY LIABILITY OR KNOWLEDGE OF ANY FACTS OR CIRCUMSTANCES WHICH COULD RESULT IN
ANY LIABILITY TO THE PENSION BENEFIT GUARANTY CORPORATION, THE INTERNAL REVENUE
SERVICE, THE DEPARTMENT OF LABOR OR ANY PARTICIPANT IN CONNECTION WITH ANY PLAN
(OTHER THAN ROUTINE CLAIMS FOR BENEFITS UNDER THE PLAN).


SECTION 5.13         DEFAULT.  THE BORROWER IS IN COMPLIANCE WITH ALL PROVISIONS
OF ALL AGREEMENTS, INSTRUMENTS, DECREES AND ORDERS TO WHICH IT IS A PARTY OR BY
WHICH IT OR ITS PROPERTY IS BOUND OR AFFECTED, THE BREACH OR DEFAULT OF WHICH
COULD HAVE A MATERIAL ADVERSE EFFECT ON THE BORROWER’S FINANCIAL CONDITION,
PROPERTIES OR OPERATIONS.


SECTION 5.14         ENVIRONMENTAL MATTERS.


(A)           EXCEPT AS DISCLOSED ON SCHEDULE 5.14, TO THE BEST OF BORROWER’S
KNOWLEDGE, (I) THERE ARE NOT PRESENT IN, ON OR UNDER THE BORROWER’S HEADQUARTERS
AT 2400 XENIUM LANE NORTH, PLYMOUTH, MINNESOTA ANY HAZARDOUS SUBSTANCES IN SUCH
FORM OR QUANTITY AS TO CREATE ANY MATERIAL LIABILITY OR OBLIGATION FOR EITHER
THE BORROWER OR THE LENDER UNDER THE COMMON LAW OF ANY JURISDICTION OR UNDER ANY
ENVIRONMENTAL LAW, AND (II) NO HAZARDOUS SUBSTANCES HAVE EVER BEEN STORED,
BURIED, SPILLED, LEAKED, DISCHARGED, EMITTED OR RELEASED IN, ON OR UNDER THE
BORROWER’S HEADQUARTERS AT 2400 XENIUM LANE NORTH, PLYMOUTH, MINNESOTA IN SUCH A
WAY AS TO CREATE ANY SUCH MATERIAL LIABILITY.


(B)           EXCEPT AS DISCLOSED ON SCHEDULE 5.14, TO THE BEST OF BORROWER’S
KNOWLEDGE, THE BORROWER HAS NOT DISPOSED OF HAZARDOUS SUBSTANCES IN SUCH A
MANNER AS TO CREATE ANY MATERIAL LIABILITY UNDER ANY ENVIRONMENTAL LAW.

24


--------------------------------------------------------------------------------



(C)           EXCEPT AS DISCLOSED ON SCHEDULE 5.14, TO THE BEST OF BORROWER’S
KNOWLEDGE, THERE ARE NO THREATENED OR IMPENDING REQUESTS, CLAIMS, NOTICES,
INVESTIGATIONS, DEMANDS, ADMINISTRATIVE PROCEEDINGS, HEARINGS OR LITIGATION
RELATING IN ANY WAY TO THE BORROWER’S HEADQUARTERS AT 2400 XENIUM LANE NORTH,
PLYMOUTH, MINNESOTA OR THE BORROWER, ALLEGING MATERIAL LIABILITY UNDER,
VIOLATION OF, OR NONCOMPLIANCE WITH ANY ENVIRONMENTAL LAW OR ANY LICENSE, PERMIT
OR OTHER AUTHORIZATION ISSUED PURSUANT THERETO.


(D)           EXCEPT AS DISCLOSED ON SCHEDULE 5.14, TO THE BEST OF BORROWER’S
KNOWLEDGE, THE BORROWER’S BUSINESSES ARE AND HAVE IN THE PAST ALWAYS BEEN
CONDUCTED IN ACCORDANCE WITH ALL ENVIRONMENTAL LAWS AND ALL LICENSES, PERMITS
AND OTHER AUTHORIZATIONS REQUIRED PURSUANT TO ANY ENVIRONMENTAL LAW AND
NECESSARY FOR THE LAWFUL AND EFFICIENT OPERATION OF SUCH BUSINESSES ARE IN THE
BORROWER’S POSSESSION AND ARE IN FULL FORCE AND EFFECT, NOR HAS THE BORROWER
BEEN DENIED INSURANCE ON GROUNDS RELATED TO POTENTIAL ENVIRONMENTAL LIABILITY. 
NO PERMIT REQUIRED UNDER ANY ENVIRONMENTAL LAW IS SCHEDULED TO EXPIRE WITHIN 12
MONTHS AND THERE IS NO THREAT THAT ANY SUCH PERMIT WILL BE WITHDRAWN,
TERMINATED, LIMITED OR MATERIALLY CHANGED.


(E)           EXCEPT AS DISCLOSED ON SCHEDULE 5.14, TO THE BEST OF BORROWER’S
KNOWLEDGE, THE BORROWER’S HEADQUARTERS AT 2400 XENIUM LANE NORTH, PLYMOUTH,
MINNESOTA HAS NOT AND HAS NEVER BEEN LISTED ON THE NATIONAL PRIORITIES LIST, THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY INFORMATION
SYSTEM OR ANY SIMILAR FEDERAL, STATE OR LOCAL LIST, SCHEDULE, LOG, INVENTORY OR
DATABASE.


(F)            THE BORROWER HAS DELIVERED TO THE LENDER ALL ENVIRONMENTAL
ASSESSMENTS, AUDITS, REPORTS, PERMITS, LICENSES AND OTHER DOCUMENTS DESCRIBING
OR RELATING IN ANY WAY TO THE BORROWER’S HEADQUARTERS AT 2400 XENIUM LANE NORTH,
PLYMOUTH, MINNESOTA OR THE BORROWER’S BUSINESSES.


SECTION 5.15         SUBMISSIONS TO LENDER.  ALL FINANCIAL AND OTHER INFORMATION
PROVIDED TO THE LENDER BY OR ON BEHALF OF THE BORROWER IN CONNECTION WITH THE
BORROWER’S REQUEST FOR THE CREDIT FACILITIES CONTEMPLATED HEREBY (I) IS TRUE AND
CORRECT IN ALL MATERIAL RESPECTS, (II) DOES NOT OMIT ANY MATERIAL FACT NECESSARY
TO MAKE SUCH INFORMATION NOT MISLEADING AND, (III) AS TO PROJECTIONS, VALUATIONS
OR PROFORMA FINANCIAL STATEMENTS, PRESENTS A GOOD FAITH OPINION AS TO SUCH
PROJECTIONS, VALUATIONS AND PROFORMA CONDITION AND RESULTS.

Section 5.16         Financing Statements.  The Borrower has authorized the
filing of financing statements sufficient when filed to perfect the Security
Interest and the other security interests created by the Security Documents. 
When such financing statements are filed in the offices noted therein, the
Lender will have a valid and perfected security interest in all Collateral that
is capable of being perfected by filing financing statements.  None of the
Collateral is or will become a fixture on real estate, unless a sufficient
fixture filing is in effect with respect thereto.


SECTION 5.17       RIGHTS TO PAYMENT.  EACH RIGHT TO PAYMENT AND EACH
INSTRUMENT, DOCUMENT, CHATTEL PAPER AND OTHER AGREEMENT CONSTITUTING OR
EVIDENCING COLLATERAL IS (OR, IN THE CASE OF ALL FUTURE COLLATERAL, WILL BE WHEN
ARISING OR ISSUED) THE VALID, GENUINE AND LEGALLY ENFORCEABLE OBLIGATION,
SUBJECT TO NO DEFENSE, SETOFF OR COUNTERCLAIM, OF THE ACCOUNT DEBTOR OR OTHER
OBLIGOR NAMED THEREIN OR IN THE BORROWER’S RECORDS PERTAINING THERETO AS BEING
OBLIGATED TO PAY SUCH OBLIGATION.

25


--------------------------------------------------------------------------------



ARTICLE VI
COVENANTS

So long as the Obligations shall remain unpaid, or the Credit Facility shall
remain outstanding, the Borrower will comply with the following requirements,
unless the Lender shall otherwise consent in writing:


SECTION 6.1            REPORTING REQUIREMENTS.  THE BORROWER WILL DELIVER, OR
CAUSE TO BE DELIVERED, TO THE LENDER EACH OF THE FOLLOWING, WHICH SHALL BE IN
FORM AND DETAIL ACCEPTABLE TO THE LENDER, PROVIDED THAT ALL FINANCIAL STATEMENTS
REQUIRED TO BE SUBMITTED BY THE BORROWER SHALL BE SUBMITTED ON AN UNCONSOLIDATED
BASIS AS WELL AS ON A CONSOLIDATED BASIS INCLUDING BORROWER AND GUARANTOR:


(A)           ANNUAL FINANCIAL STATEMENTS.  AS SOON AS AVAILABLE, AND IN ANY
EVENT WITHIN 120 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER, THE
BORROWER’S AUDITED FINANCIAL STATEMENTS WITH THE UNQUALIFIED OPINION OF
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS SELECTED BY THE BORROWER AND ACCEPTABLE
TO THE LENDER, WHICH ANNUAL FINANCIAL STATEMENTS SHALL INCLUDE THE BORROWER’S
BALANCE SHEET AS AT THE END OF SUCH FISCAL YEAR AND THE RELATED STATEMENTS OF
THE BORROWER’S INCOME, RETAINED EARNINGS AND CASH FLOWS FOR THE FISCAL YEAR THEN
ENDED, PREPARED, IF THE LENDER SO REQUESTS, ON A CONSOLIDATING AND CONSOLIDATED
BASIS TO INCLUDE ANY AFFILIATES, ALL IN REASONABLE DETAIL AND PREPARED IN
ACCORDANCE WITH GAAP, TOGETHER WITH (I) COPIES OF ALL MANAGEMENT LETTERS
PREPARED BY SUCH ACCOUNTANTS; AND (II) A CERTIFICATE OF THE BORROWER’S CHIEF
FINANCIAL OFFICER STATING THAT SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN
ACCORDANCE WITH GAAP, FAIRLY REPRESENT THE BORROWER’S FINANCIAL POSITION AND THE
RESULTS OF ITS OPERATIONS, AND WHETHER OR NOT SUCH OFFICER HAS KNOWLEDGE OF THE
OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT AND, IF SO, STATING IN REASONABLE
DETAIL THE FACTS WITH RESPECT THERETO.


(B)           MONTHLY FINANCIAL STATEMENTS.  AS SOON AS AVAILABLE AND IN ANY
EVENT WITHIN 20 DAYS AFTER THE END OF EACH MONTH, THE UNAUDITED/INTERNAL BALANCE
SHEET AND STATEMENTS OF INCOME AND RETAINED EARNINGS OF THE BORROWER AS AT THE
END OF AND FOR SUCH MONTH AND FOR THE YEAR TO DATE PERIOD THEN ENDED, PREPARED,
IF THE LENDER SO REQUESTS, ON A CONSOLIDATING AND CONSOLIDATED BASIS TO INCLUDE
ANY AFFILIATES, IN REASONABLE DETAIL AND STATING IN COMPARATIVE FORM THE FIGURES
FOR THE CORRESPONDING DATE AND PERIODS IN THE PREVIOUS YEAR, ALL PREPARED IN
ACCORDANCE WITH GAAP, SUBJECT TO YEAR-END AUDIT ADJUSTMENTS AND WHICH FAIRLY
REPRESENT THE BORROWER’S FINANCIAL POSITION AND THE RESULTS OF ITS OPERATIONS;
AND ACCOMPANIED BY A CERTIFICATE OF THE BORROWER’S CHIEF FINANCIAL OFFICER,
SUBSTANTIALLY IN THE FORM OF EXHIBIT B HERETO STATING (I) THAT SUCH FINANCIAL
STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP, SUBJECT TO YEAR-END AUDIT
ADJUSTMENTS, AND FAIRLY REPRESENT THE BORROWER’S FINANCIAL POSITION AND THE
RESULTS OF ITS OPERATIONS, (II) WHETHER OR NOT SUCH OFFICER HAS KNOWLEDGE OF THE
OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT NOT THERETOFORE REPORTED AND
REMEDIED AND, IF SO, STATING IN REASONABLE DETAIL THE FACTS WITH RESPECT
THERETO, AND (III) ALL RELEVANT FACTS IN REASONABLE DETAIL TO EVIDENCE, AND THE
COMPUTATIONS AS TO, WHETHER OR NOT THE BORROWER IS IN COMPLIANCE WITH THE
FINANCIAL COVENANTS.


(C)           COLLATERAL REPORTS.  WITHIN TWENTY (20) DAYS AFTER THE END OF EACH
MOTH OR MORE FREQUENTLY IF THE LENDER SO REQUIRES, AGINGS OF THE BORROWER’S
ACCOUNTS RECEIVABLE AND ITS ACCOUNTS PAYABLE, AND WITHIN FIFTEEN (15) DAYS AFTER
THE END OF EACH MONTH, AN INVENTORY

26


--------------------------------------------------------------------------------



CERTIFICATION REPORT, AND A CALCULATION OF THE BORROWER’S ACCOUNTS, INVENTORY,
ELIGIBLE INVENTORY AND ELIGIBLE IN-TRANSIT INVENTORY AS OF EACH MONTH, OR MORE
FREQUENTLY AS THE LENDER REQUIRES.


(D)           PROJECTIONS.  NO LATER THAN FORTY-FIVE (45) DAYS AFTER THE LAST
DAY OF EACH FISCAL YEAR, THE BORROWER’S PROJECTED BALANCE SHEETS, INCOME
STATEMENTS, STATEMENTS OF CASH FLOW AND PROJECTED AVAILABILITY FOR EACH MONTH OF
THE SUCCEEDING FISCAL YEAR, EACH IN REASONABLE DETAIL.  SUCH ITEMS WILL BE
CERTIFIED BY THE OFFICER WHO IS THE BORROWER’S CHIEF FINANCIAL OFFICER AS BEING
THE MOST ACCURATE PROJECTIONS AVAILABLE AND IDENTICAL TO THE PROJECTIONS USED BY
THE BORROWER FOR INTERNAL PLANNING PURPOSES AND BE DELIVERED WITH A STATEMENT OF
UNDERLYING ASSUMPTIONS AND SUCH SUPPORTING SCHEDULES AND INFORMATION AS THE
LENDER MAY IN ITS DISCRETION REQUIRE.


(E)           LITIGATION.  IMMEDIATELY AFTER THE COMMENCEMENT THEREOF, NOTICE IN
WRITING OF ALL LITIGATION AND OF ALL PROCEEDINGS BEFORE ANY GOVERNMENTAL OR
REGULATORY AGENCY AFFECTING THE BORROWER (I) OF THE TYPE DESCRIBED IN SECTION
5.14(C) OR (II) WHICH SEEK A MONETARY RECOVERY AGAINST THE BORROWER IN EXCESS OF
$500,000.


(F)            DEFAULTS.  WHEN ANY OFFICER OF THE BORROWER BECOMES AWARE OF THE
OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT, AND NO LATER THAN FIVE (5)
BUSINESS DAYS AFTER SUCH OFFICER BECOMES AWARE OF SUCH DEFAULT OR EVENT OF
DEFAULT, NOTICE OF SUCH OCCURRENCE, TOGETHER WITH A DETAILED STATEMENT BY A
RESPONSIBLE OFFICER OF THE BORROWER OF THE STEPS BEING TAKEN BY THE BORROWER TO
CURE THE EFFECT THEREOF.


(G)           PLANS.  AS SOON AS POSSIBLE, AND IN ANY EVENT WITHIN 30 DAYS AFTER
THE BORROWER KNOWS OR HAS REASON TO KNOW THAT ANY REPORTABLE EVENT WITH RESPECT
TO ANY PENSION PLAN HAS OCCURRED, A STATEMENT SIGNED BY THE OFFICER WHO IS THE
BORROWER’S CHIEF FINANCIAL OFFICER SETTING FORTH DETAILS AS TO SUCH REPORTABLE
EVENT AND THE ACTION WHICH THE BORROWER PROPOSES TO TAKE WITH RESPECT THERETO,
TOGETHER WITH A COPY OF THE NOTICE OF SUCH REPORTABLE EVENT TO THE PENSION
BENEFIT GUARANTY CORPORATION.  AS SOON AS POSSIBLE, AND IN ANY EVENT WITHIN 10
DAYS AFTER THE BORROWER FAILS TO MAKE ANY QUARTERLY CONTRIBUTION REQUIRED WITH
RESPECT TO ANY PENSION PLAN UNDER SECTION 412(M) OF THE IRC, THE BORROWER WILL
DELIVER TO THE LENDER A STATEMENT SIGNED BY THE OFFICER WHO IS THE BORROWER’S
CHIEF FINANCIAL OFFICER SETTING FORTH DETAILS AS TO SUCH FAILURE AND THE ACTION
WHICH THE BORROWER PROPOSES TO TAKE WITH RESPECT THERETO, TOGETHER WITH A COPY
OF ANY NOTICE OF SUCH FAILURE REQUIRED TO BE PROVIDED TO THE PENSION BENEFIT
GUARANTY CORPORATION.  AS SOON AS POSSIBLE, AND IN ANY EVENT WITHIN TEN DAYS
AFTER THE BORROWER KNOWS OR HAS REASON TO KNOW THAT IT HAS OR IS REASONABLY
EXPECTED TO HAVE ANY LIABILITY UNDER SECTIONS 4201 OR 4243 OF ERISA FOR ANY
WITHDRAWAL, PARTIAL WITHDRAWAL, REORGANIZATION OR OTHER EVENT UNDER ANY
MULTIEMPLOYER PLAN, THE BORROWER WILL DELIVER TO THE LENDER A STATEMENT OF THE
BORROWER’S CHIEF FINANCIAL OFFICER SETTING FORTH DETAILS AS TO SUCH LIABILITY
AND THE ACTION WHICH THE BORROWER PROPOSES TO TAKE WITH RESPECT THERETO.


(H)           OFFICERS.  PROMPTLY UPON KNOWLEDGE THEREOF, NOTICE OF THE
TERMINATION OF EMPLOYMENT OF WILLIAM PRANGE, CHIEF EXECUTIVE OFFICER OF
CHRISTOPHER & BANKS, INC., JOSEPH PENNINGTON, PRESIDENT OF CHRISTOPHER & BANKS,
INC., OR ANDREW MOLLER, CHIEF FINANCIAL OFFICER OF CHRISTOPHER & BANKS, INC.

27


--------------------------------------------------------------------------------



(I)            COLLATERAL.  PROMPTLY UPON KNOWLEDGE THEREOF, NOTICE OF ANY LOSS
OF OR MATERIAL DAMAGE TO ANY COLLATERAL OR OF ANY SUBSTANTIAL ADVERSE CHANGE IN
ANY COLLATERAL OR THE PROSPECT OF PAYMENT THEREOF.


(J)            COMMERCIAL TORT CLAIMS.  PROMPTLY UPON KNOWLEDGE THEREOF, NOTICE
OF ANY COMMERCIAL TORT CLAIMS IT MAY BRING AGAINST ANY PERSON, INCLUDING THE
NAME AND ADDRESS OF EACH DEFENDANT, A SUMMARY OF THE FACTS, AN ESTIMATE OF THE
BORROWER’S DAMAGES, COPIES OF ANY COMPLAINT OR DEMAND LETTER SUBMITTED BY THE
BORROWER, AND SUCH OTHER INFORMATION AS THE LENDER MAY REQUEST.


(K)           INTELLECTUAL PROPERTY.

(I)            30 DAYS PRIOR WRITTEN NOTICE OF BORROWER’S INTENT TO ACQUIRE
MATERIAL INTELLECTUAL PROPERTY RIGHTS; EXCEPT FOR TRANSFERS PERMITTED UNDER
SECTION 6.16, THE BORROWER WILL GIVE THE LENDER 30 DAYS PRIOR WRITTEN NOTICE OF
ITS INTENT TO DISPOSE OF MATERIAL INTELLECTUAL PROPERTY RIGHTS AND UPON REQUEST
SHALL PROVIDE THE LENDER WITH COPIES OF ALL PROPOSED DOCUMENTS AND AGREEMENTS
CONCERNING SUCH RIGHTS.

(II)           PROMPTLY UPON KNOWLEDGE THEREOF, NOTICE OF (A) ANY INFRINGEMENT
OF ITS INTELLECTUAL PROPERTY RIGHTS BY OTHERS, (B) CLAIMS THAT THE BORROWER IS
INFRINGING ANOTHER PERSON’S INTELLECTUAL PROPERTY RIGHTS AND (C) ANY THREATENED
CANCELLATION, TERMINATION OR MATERIAL LIMITATION OF ITS INTELLECTUAL PROPERTY
RIGHTS.

(III)          PROMPTLY UPON RECEIPT, COPIES OF ALL MATERIAL REGISTRATIONS AND
FILINGS WITH RESPECT TO ITS INTELLECTUAL PROPERTY RIGHTS.


(L)            REPORTS TO SHAREHOLDERS.  PROMPTLY UPON THEIR DISTRIBUTION,
COPIES OF ALL FINANCIAL STATEMENTS, REPORTS AND PROXY STATEMENTS WHICH THE
GUARANTOR SHALL HAVE SENT TO ITS SHAREHOLDERS.


(M)          SEC FILINGS.  IF LENDER SO REQUESTS, PROMPTLY AFTER THE SENDING OR
FILING THEREOF, COPIES OF ALL REGULAR AND PERIODIC REPORTS WHICH THE GUARANTOR
SHALL FILE WITH THE SECURITIES AND EXCHANGE COMMISSION OR ANY NATIONAL
SECURITIES EXCHANGE.


(N)           VIOLATIONS OF LAW.  PROMPTLY UPON KNOWLEDGE THEREOF, NOTICE OF THE
BORROWER’S VIOLATION OF ANY LAW, RULE OR REGULATION, THE NON-COMPLIANCE WITH
WHICH COULD MATERIALLY AND ADVERSELY AFFECT THE FINANCIAL CONDITION, PROPERTIES
OR OPERATIONS OF THE BORROWER.


(O)           OTHER REPORTS.  FROM TIME TO TIME, WITH REASONABLE PROMPTNESS, ANY
AND ALL RECEIVABLES SCHEDULES, INVENTORY REPORTS, COLLECTION REPORTS, DEPOSIT
RECORDS, EQUIPMENT SCHEDULES, COPIES OF INVOICES TO ACCOUNT DEBTORS AND SUCH
OTHER MATERIAL, REPORTS, RECORDS OR INFORMATION AS THE LENDER MAY REQUEST.


SECTION 6.2            FINANCIAL COVENANTS.  THE FOLLOWING FINANCIAL COVENANTS
SHALL BE CALCULATED ON A CONSOLIDATED BASIS INCLUDING THE BORROWER AND THE
GUARANTOR:


(A)           MINIMUM CASH FLOW; MINIMUM CASH ON HAND.  THE BORROWER WILL
MAINTAIN ON A ROLLING TWELVE-MONTH BASIS, DETERMINED AS AT THE END OF EACH
FISCAL QUARTER, CASH FLOW AT OR ABOVE $0.  NOTWITHSTANDING THE FOREGOING, IN THE
EVENT THE BORROWER FAILS TO MAINTAIN THE

28


--------------------------------------------------------------------------------



REQUIRED LEVEL OF CASH FLOW SET FORTH IN THE FOREGOING SENTENCE, SUCH FAILURE
WILL NOT CONSTITUTE AN EVENT OF DEFAULT HEREUNDER IF THE SUM OF BORROWER’S CASH,
CASH EQUIVALENTS AND SHORT-TERM INVESTMENTS (AS DETERMINED IN ACCORDANCE WITH
GAAP) AS OF THE END OF SUCH MEASUREMENT PRIOR EQUALS OR EXCEEDS THE FOLLOWING
AMOUNTS DURING THE PERIODS SET FORTH OPPOSITE SUCH AMOUNTS:

Period

 

Minimum Cash, Cash Equivalents
and Short-Term Investments

 

 

 

 

 

End of first fiscal quarter

 

$

20,000,000

 

 

 

 

 

End of second fiscal quarter

 

$

15,000,000

 

 

 

 

 

End of third fiscal quarter

 

$

10,000,000

 

 

 

 

 

End of fourth fiscal quarter

 

$

25,000,000

 

 


(B)           MINIMUM INVENTORY TURNS RATIO.  THE BORROWER WILL MAINTAIN, ON A
ROLLING TWELVE-MONTH BASIS, DETERMINED AS AT THE END OF EACH FISCAL QUARTER, AN
INVENTORY TURNS RATIO OF NOT LESS THAN 3.0 TO 1.0.


SECTION 6.3            PERMITTED LIENS; FINANCING STATEMENTS.


(A)           THE BORROWER WILL NOT CREATE, INCUR OR SUFFER TO EXIST ANY LIEN
UPON OR OF ANY OF ITS ASSETS, NOW OWNED OR HEREAFTER ACQUIRED, TO SECURE ANY
INDEBTEDNESS; EXCLUDING, HOWEVER, FROM THE OPERATION OF THE FOREGOING, THE
FOLLOWING (EACH A “PERMITTED LIEN”; COLLECTIVELY, “PERMITTED LIENS”):

(I)            IN THE CASE OF ANY OF THE BORROWER’S PROPERTY WHICH IS NOT
COLLATERAL, COVENANTS, RESTRICTIONS, RIGHTS, EASEMENTS AND MINOR IRREGULARITIES
IN TITLE WHICH DO NOT MATERIALLY INTERFERE WITH THE BORROWER’S BUSINESS OR
OPERATIONS AS PRESENTLY CONDUCTED;

(II)           LIENS IN EXISTENCE ON THE DATE HEREOF AND LISTED IN SCHEDULE 6.3
HERETO, SECURING INDEBTEDNESS FOR BORROWED MONEY PERMITTED UNDER SECTION 6.4;

(III)          THE SECURITY INTEREST AND LIENS CREATED BY THE SECURITY DOCUMENTS
AND OTHER LIENS IN FAVOR OF THE LENDER OR THE LENDER’S AFFILIATES;

(IV)          PURCHASE MONEY LIENS RELATING TO INDEBTEDNESS OR CAPITALIZED LEASE
OBLIGATIONS FOR THE ACQUISITION OF MACHINERY AND EQUIPMENT OF THE BORROWER NOT
EXCEEDING THE LESSER OF COST OR FAIR MARKET VALUE THEREOF AND SO LONG AS NO
DEFAULT PERIOD IS THEN IN EXISTENCE AND NONE WOULD EXIST IMMEDIATELY AFTER SUCH
ACQUISITION;

(V)           MORTGAGES, PLEDGES, LIENS OR SECURITY INTERESTS IN THAT CERTAIN
REAL PROPERTY LOCATED AT 2400 XENIUM LANE NORTH, PLYMOUTH, MINNESOTA, PROVIDED,
HOWEVER, THAT BORROWER SHALL HAVE OBTAINED THE PRIOR WRITTEN CONSENT OF LENDER,
WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, AND PROVIDED THAT THERE IS NOT
AN EVENT OF DEFAULT;

29


--------------------------------------------------------------------------------



(VI)          LIENS ON PROPERTY OR ASSETS ACQUIRED PURSUANT TO A PERMITTED
ACQUISITION UNDER SECTION 6.17 PROVIDED THAT SUCH LIENS DO NOT ATTACH TO ANY
OTHER ASSET OF THE BORROWER OR ANY OF ITS SUBSIDIARIES;


(VII)         LIENS IN FAVOR OF CUSTOMS AND REVENUE AUTHORITIES ARISING AS A
MATTER OF LAW TO SECURE PAYMENT OF CUSTOMS DUTIES IN CONNECTION WITH THE
IMPORTATION OF GOODS;

(viii)        Liens encumbering leasehold improvements and fixtures granted in
favor of Borrower’s landlords pursuant to leases;


(IX)           INCHOATE LIENS FOR TAXES, ASSESSMENTS OR GOVERNMENTAL CHARGES OR
LEVIES NOT YET DUE OR LIENS FOR TAXES, ASSESSMENTS OR GOVERNMENTAL CHARGES OR
LEVIES BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS FOR WHICH
ADEQUATE RESERVES HAVE BEEN ESTABLISHED IN ACCORDANCE WITH GAAP; AND

(x)            Liens in respect of property or assets of any Borrower imposed by
law, which were incurred in the ordinary course of business and do not secure
Indebtedness for borrowed money, such as carriers’, warehousemen’s,
materialmen’s and mechanics’ liens and other similar Liens arising in the
ordinary course of business, and (i) which do not in the aggregate materially
detract from the value of any of Borrower’s property or assets or materially
impair the use thereof in the operation of the business of Borrower or (ii)
which are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing the forfeiture or sale of the property
or assets subject to any such Lien.


(B)           THE BORROWER WILL NOT AMEND ANY FINANCING STATEMENTS IN FAVOR OF
THE LENDER EXCEPT AS PERMITTED BY LAW.  ANY AUTHORIZATION BY THE LENDER TO ANY
PERSON TO AMEND FINANCING STATEMENTS IN FAVOR OF THE LENDER SHALL BE IN WRITING.


SECTION 6.4            INDEBTEDNESS.  THE BORROWER WILL NOT INCUR, CREATE,
ASSUME OR PERMIT TO EXIST ANY INDEBTEDNESS OR LIABILITY ON ACCOUNT OF DEPOSITS
OR ADVANCES OR ANY INDEBTEDNESS FOR BORROWED MONEY OR LETTERS OF CREDIT ISSUED
ON THE BORROWER’S BEHALF, OR ANY OTHER INDEBTEDNESS OR LIABILITY EVIDENCED BY
NOTES, BONDS, DEBENTURES OR SIMILAR OBLIGATIONS, EXCEPT:


(A)           INDEBTEDNESS ARISING HEREUNDER;


(B)           INDEBTEDNESS OF THE BORROWER IN EXISTENCE ON THE DATE HEREOF AND
LISTED IN SCHEDULE 6.4 HERETO;


(C)           INDEBTEDNESS RELATING TO PERMITTED LIENS;

(d)           Trade debt owed to vendors incurred in the ordinary course of
business.


SECTION 6.5            GUARANTIES.  THE BORROWER WILL NOT ASSUME, GUARANTEE,
ENDORSE OR OTHERWISE BECOME DIRECTLY OR CONTINGENTLY LIABLE IN CONNECTION WITH
ANY OBLIGATIONS OF ANY OTHER PERSON, EXCEPT:

30


--------------------------------------------------------------------------------



(A)           THE ENDORSEMENT OF NEGOTIABLE INSTRUMENTS BY THE BORROWER FOR
DEPOSIT OR COLLECTION OR SIMILAR TRANSACTIONS IN THE ORDINARY COURSE OF
BUSINESS; AND


(B)           GUARANTIES, ENDORSEMENTS AND OTHER DIRECT OR CONTINGENT
LIABILITIES IN CONNECTION WITH THE OBLIGATIONS OF OTHER PERSONS, IN EXISTENCE ON
THE DATE HEREOF AND LISTED IN SCHEDULE 6.4 HERETO.


SECTION 6.6            INVESTMENTS AND SUBSIDIARIES.  THE BORROWER WILL NOT MAKE
OR PERMIT TO EXIST ANY LOANS OR ADVANCES TO, OR MAKE ANY INVESTMENT OR ACQUIRE
ANY INTEREST WHATSOEVER IN, ANY OTHER PERSON OR AFFILIATE, INCLUDING ANY
PARTNERSHIP OR JOINT VENTURE, NOR PURCHASE OR HOLD BENEFICIALLY ANY STOCK OR
OTHER SECURITIES OR EVIDENCE OF INDEBTEDNESS OF ANY OTHER PERSON OR AFFILIATE,
EXCEPT:


(A)           INVESTMENTS IN DIRECT OBLIGATIONS OF THE UNITED STATES OF AMERICA
OR ANY AGENCY OR INSTRUMENTALITY THEREOF WHOSE OBLIGATIONS CONSTITUTE FULL FAITH
AND CREDIT OBLIGATIONS OF THE UNITED STATES OF AMERICA HAVING A MATURITY OF ONE
YEAR OR LESS, COMMERCIAL PAPER ISSUED BY U.S.  CORPORATIONS RATED “A-1” OR “A-2”
BY STANDARD & POOR’S RATINGS SERVICES OR “P-1” OR “P-2” BY MOODY’S INVESTORS
SERVICE, TAX ADVANTAGED SECURITIES HAVING A MATURITY OF THREE (3) YEARS OR LESS
ISSUED BY A MUNICIPALITY RATED “A” BY AT LEAST TWO RATING AGENCIES, CORPORATE
DEBT HAVING A MATURITY OF TWO (2) YEARS OR LESS RATED “A” BY AT LEAST TWO RATING
AGENCIES, MONEY MARKET FUNDS, REPURCHASE AGREEMENTS WITH A MATURITY OF SEVEN (7)
DAYS OR LESS OR CERTIFICATES OF DEPOSIT OR BANKERS’ ACCEPTANCES HAVING A
MATURITY OF ONE YEAR OR LESS ISSUED BY MEMBERS OF THE FEDERAL RESERVE SYSTEM
HAVING DEPOSITS IN EXCESS OF $100,000,000 (WHICH CERTIFICATES OF DEPOSIT OR
BANKERS’ ACCEPTANCES ARE FULLY INSURED BY THE FEDERAL DEPOSIT INSURANCE
CORPORATION);


(B)           TRAVEL ADVANCES NOT EXCEEDING AT ANY ONE TIME AN AGGREGATE OF
$50,000; AND


(C)           PREPAID RENT NOT EXCEEDING TWO MONTHS OR SECURITY DEPOSITS; AND


(D)           CURRENT INVESTMENTS IN THE SUBSIDIARIES IN EXISTENCE ON THE DATE
HEREOF AND LISTED IN SCHEDULE 5.5 HERETO.

Borrower may create additional Subsidiaries provided that Borrower will provide
Lender thirty (30) days notice prior to the creation of any Subsidiary; provided
further that such Subsidiary shall immediately execute and deliver to the Lender
a counterpart of this Agreement and become a Borrower.


SECTION 6.7            DIVIDENDS AND DISTRIBUTIONS.  SO LONG AS NO EVENT OF
DEFAULT EXISTS OR WILL OCCUR AS A RESULT THEREOF, THE BORROWER MAY DECLARE AND
PAY DIVIDENDS ON ITS CAPITAL STOCK.


SECTION 6.8            BOOKS AND RECORDS; COLLATERAL EXAMINATION, INSPECTION AND
APPRAISALS.


(A)           THE BORROWER WILL KEEP ACCURATE BOOKS OF RECORD AND ACCOUNT FOR
ITSELF PERTAINING TO THE COLLATERAL AND PERTAINING TO THE BORROWER’S BUSINESS
AND FINANCIAL CONDITION AND SUCH OTHER MATTERS AS THE LENDER MAY FROM TIME TO
TIME REQUEST IN WHICH TRUE AND COMPLETE ENTRIES WILL BE MADE IN ACCORDANCE WITH
GAAP AND, UPON THE LENDER’S REQUEST, WILL PERMIT ANY OFFICER, EMPLOYEE,
ATTORNEY, ACCOUNTANT OR OTHER AGENT OF THE LENDER TO AUDIT, REVIEW, MAKE
EXTRACTS FROM

31


--------------------------------------------------------------------------------



OR COPY ANY AND ALL COMPANY AND FINANCIAL BOOKS AND RECORDS OF THE BORROWER AT
ALL TIMES DURING ORDINARY BUSINESS HOURS, TO SEND AND DISCUSS WITH ACCOUNT
DEBTORS AND OTHER OBLIGORS REQUESTS FOR VERIFICATION OF AMOUNTS OWED TO THE
BORROWER, AND TO DISCUSS THE BORROWER’S AFFAIRS WITH ANY OF ITS SENIOR OFFICES
AND INDEPENDENT ACCOUNTANTS.


(B)           UPON TWO (2) BANKING DAYS’ NOTICE TO THE BORROWER, THE BORROWER
WILL PERMIT THE LENDER OR ITS EMPLOYEES, ACCOUNTANTS, ATTORNEYS OR AGENTS, TO
EXAMINE AND INSPECT ANY COLLATERAL OR ANY OTHER PROPERTY OF THE BORROWER AT ANY
TIME DURING ORDINARY BUSINESS HOURS;  PROVIDED, HOWEVER, THAT IF THE LENDER
REASONABLY BELIEVES THAT A DEFAULT OR AN EVENT OF DEFAULT MAY HAVE OCCURRED,
LENDER SHALL NOT BE REQUIRED TO GIVE PRIOR NOTICE OF SUCH INSPECTIONS.  FOR
PURPOSES OF THIS SUBSECTION (C), VISITS BY EMPLOYEES OR AGENTS OF LENDER TO
STORES OPERATED BY BORROWER SHALL NOT BE DEEMED TO BE INSPECTIONS REQUIRING
PRIOR NOTICE SO LONG AS SUCH VISITS ARE CONDUCTED DURING NORMAL BUSINESS HOURS.

(c)           The Lender may also obtain during the continuance of a Default or
an Event of Default, obtain at the Borrower’s expense an appraisal of Inventory
by an appraiser acceptable to the Lender in its sole discretion.


SECTION 6.9            ACCOUNT VERIFICATION.


(A)           DURING ANY DEFAULT PERIOD, THE LENDER OR ITS AGENT MAY AT ANY TIME
AND FROM TIME TO TIME SEND OR REQUIRE THE BORROWER TO SEND REQUESTS FOR
VERIFICATION OF ACCOUNTS OR NOTICES OF ASSIGNMENT TO ACCOUNT DEBTORS AND OTHER
OBLIGORS.  AT ANY TIME DURING ANY DEFAULT PERIOD, THE LENDER OR ITS AGENT MAY
ALSO AT ANY TIME AND FROM TIME TO TIME TELEPHONE ACCOUNT DEBTORS AND OTHER
OBLIGORS TO VERIFY ACCOUNTS.


(B)           THE BORROWER SHALL PAY WHEN DUE EACH ACCOUNT PAYABLE DUE TO A
PERSON HOLDING A PERMITTED LIEN (AS A RESULT OF SUCH PAYABLE) ON ANY COLLATERAL.


SECTION 6.10         COMPLIANCE WITH LAWS.


(A)           THE BORROWER SHALL (I) COMPLY WITH THE REQUIREMENTS OF APPLICABLE
LAWS AND REGULATIONS, THE NON-COMPLIANCE WITH WHICH WOULD MATERIALLY AND
ADVERSELY AFFECT ITS BUSINESS OR ITS FINANCIAL CONDITION AND (II) USE AND KEEP
THE COLLATERAL, AND REQUIRE THAT OTHERS USE AND KEEP THE COLLATERAL, ONLY FOR
LAWFUL PURPOSES, WITHOUT VIOLATION OF ANY FEDERAL, STATE OR LOCAL LAW, STATUTE
OR ORDINANCE.


(B)           WITHOUT LIMITING THE FOREGOING UNDERTAKINGS, THE BORROWER
SPECIFICALLY AGREES THAT IT WILL COMPLY WITH ALL APPLICABLE ENVIRONMENTAL LAWS
AND OBTAIN AND COMPLY WITH ALL PERMITS, LICENSES AND SIMILAR APPROVALS REQUIRED
BY ANY ENVIRONMENTAL LAWS, AND WILL NOT GENERATE, USE, TRANSPORT, TREAT, STORE
OR DISPOSE OF ANY HAZARDOUS SUBSTANCES IN SUCH A MANNER AS TO CREATE ANY
MATERIAL LIABILITY OR OBLIGATION UNDER THE COMMON LAW OF ANY JURISDICTION OR ANY
ENVIRONMENTAL LAW.

(c)           The Borrower shall (i) ensure that no Owner shall be listed on the
Specially Designated Nationals and Blocked Person List or other similar lists
maintained by the Office of Foreign Assets Control (“OFAC”), the Department of
the Treasury or included in any Executive Orders, (ii) not use or permit the use
of the proceeds of the Credit Facility or any other financial

32


--------------------------------------------------------------------------------


accommodation from the Lender to violate any of the foreign asset control
regulations of OFAC or other applicable law, (iii) comply with all applicable
Bank Secrecy Act laws and regulations, as amended from time to time, and (iv)
otherwise comply with the USA Patriot Act as required by federal law and the
Lender’s policies and practices.


SECTION 6.11         PAYMENT OF TAXES AND OTHER CLAIMS.  THE BORROWER WILL PAY
OR DISCHARGE, WHEN DUE, (A) ALL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES
LEVIED OR IMPOSED UPON IT OR UPON ITS INCOME OR PROFITS, UPON ANY PROPERTIES
BELONGING TO IT (INCLUDING THE COLLATERAL) OR UPON OR AGAINST THE CREATION,
PERFECTION OR CONTINUANCE OF THE SECURITY INTEREST, PRIOR TO THE DATE ON WHICH
PENALTIES ATTACH THERETO, (B) ALL FEDERAL, STATE AND LOCAL TAXES REQUIRED TO BE
WITHHELD BY IT, AND (C) ALL LAWFUL CLAIMS FOR LABOR, MATERIALS AND SUPPLIES
WHICH, IF UNPAID, MIGHT BY LAW BECOME A LIEN UPON ANY PROPERTIES OF THE
BORROWER; PROVIDED, THAT THE BORROWER SHALL NOT BE REQUIRED TO PAY ANY SUCH TAX,
ASSESSMENT, CHARGE OR CLAIM WHOSE AMOUNT, APPLICABILITY OR VALIDITY IS BEING
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND FOR WHICH PROPER RESERVES
HAVE BEEN MADE.


SECTION 6.12         MAINTENANCE OF PROPERTIES.


(A)           THE BORROWER WILL KEEP AND MAINTAIN THE COLLATERAL AND ALL OF ITS
OTHER PROPERTIES NECESSARY OR USEFUL IN ITS BUSINESS IN GOOD CONDITION, REPAIR
AND WORKING ORDER (NORMAL WEAR AND TEAR EXCEPTED) AND WILL FROM TIME TO TIME
REPLACE OR REPAIR ANY WORN, DEFECTIVE OR BROKEN PARTS; PROVIDED, HOWEVER, THAT
NOTHING IN THIS COVENANT SHALL PREVENT THE BORROWER FROM DISCONTINUING THE
OPERATION AND MAINTENANCE OF ANY OF ITS PROPERTIES IF SUCH DISCONTINUANCE IS, IN
THE BORROWER’S JUDGMENT, DESIRABLE IN THE CONDUCT OF THE BORROWER’S BUSINESS AND
NOT DISADVANTAGEOUS IN ANY MATERIAL RESPECT TO THE LENDER.  THE BORROWER WILL
TAKE ALL COMMERCIALLY REASONABLE STEPS NECESSARY TO PROTECT AND MAINTAIN ITS
INTELLECTUAL PROPERTY RIGHTS.


(B)           THE BORROWER WILL DEFEND THE COLLATERAL AGAINST ALL LIENS, CLAIMS
OR DEMANDS OF ALL PERSONS (OTHER THAN THE LENDER) CLAIMING THE COLLATERAL OR ANY
INTEREST THEREIN.  THE BORROWER WILL KEEP ALL COLLATERAL FREE AND CLEAR OF ALL
LIENS EXCEPT PERMITTED LIENS.  THE BORROWER WILL TAKE ALL COMMERCIALLY
REASONABLE STEPS NECESSARY TO PROSECUTE ANY PERSON INFRINGING ITS INTELLECTUAL
PROPERTY RIGHTS AND TO DEFEND ITSELF AGAINST ANY PERSON ACCUSING IT OF
INFRINGING ANY PERSON’S INTELLECTUAL PROPERTY RIGHTS.


SECTION 6.13         INSURANCE.  THE BORROWER WILL OBTAIN AND AT ALL TIMES
MAINTAIN INSURANCE WITH INSURERS ACCEPTABLE TO THE LENDER, IN SUCH AMOUNTS, ON
SUCH TERMS (INCLUDING ANY DEDUCTIBLES) AND AGAINST SUCH RISKS AS MAY FROM TIME
TO TIME BE REQUIRED BY THE LENDER, BUT IN ALL EVENTS IN SUCH AMOUNTS AND AGAINST
SUCH RISKS AS IS USUALLY CARRIED BY COMPANIES ENGAGED IN SIMILAR BUSINESS AND
OWNING SIMILAR PROPERTIES IN THE SAME GENERAL AREAS IN WHICH THE BORROWER
OPERATES.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE BORROWER WILL
AT ALL TIMES MAINTAIN BUSINESS INTERRUPTION INSURANCE FOR ITS HEADQUARTERS AT
2400 XENIUM LANE NORTH, PLYMOUTH, MINNESOTA, INCLUDING COVERAGE FOR FORCE
MAJEURE AND  KEEP ALL TANGIBLE COLLATERAL INSURED AGAINST RISKS OF FIRE
(INCLUDING SO-CALLED EXTENDED COVERAGE), THEFT, COLLISION (FOR COLLATERAL
CONSISTING OF MOTOR VEHICLES) AND SUCH OTHER RISKS AND IN SUCH AMOUNTS AS THE
LENDER MAY REASONABLY REQUEST, WITH ANY LOSS PAYABLE TO THE LENDER TO THE EXTENT
OF ITS INTEREST, AND ALL POLICIES OF SUCH INSURANCE SHALL CONTAIN A LENDER’S
LOSS PAYABLE ENDORSEMENT FOR THE LENDER’S

33


--------------------------------------------------------------------------------



BENEFIT.  ALL POLICIES OF LIABILITY INSURANCE REQUIRED HEREUNDER SHALL NAME THE
LENDER AS AN ADDITIONAL INSURED.


SECTION 6.14         PRESERVATION OF EXISTENCE.  THE BORROWER WILL PRESERVE AND
MAINTAIN ITS EXISTENCE AND ALL OF ITS RIGHTS, PRIVILEGES AND FRANCHISES
NECESSARY OR DESIRABLE IN THE NORMAL CONDUCT OF ITS BUSINESS AND SHALL CONDUCT
ITS BUSINESS IN AN ORDERLY, EFFICIENT AND REGULAR MANNER.


SECTION 6.15         DELIVERY OF INSTRUMENTS, ETC.  UPON REQUEST BY THE LENDER,
THE BORROWER WILL PROMPTLY DELIVER TO THE LENDER IN PLEDGE ALL INSTRUMENTS,
DOCUMENTS AND CHATTEL PAPER CONSTITUTING COLLATERAL, DULY ENDORSED OR ASSIGNED
BY THE BORROWER.


SECTION 6.16         SALE OR TRANSFER OF ASSETS; SUSPENSION OF BUSINESS
OPERATIONS.  THE BORROWER WILL NOT SELL, LEASE, ASSIGN, TRANSFER OR OTHERWISE
DISPOSE OF (I) THE STOCK OF ANY SUBSIDIARY, (II) ALL OR A SUBSTANTIAL PART OF
ITS ASSETS, OR (III) ANY COLLATERAL OR ANY INTEREST THEREIN (WHETHER IN ONE
TRANSACTION OR IN A SERIES OF TRANSACTIONS) TO ANY OTHER PERSON OTHER THAN THE
SALE OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS AND WILL NOT LIQUIDATE,
DISSOLVE OR SUSPEND BUSINESS OPERATIONS, WITHOUT THE PRIOR WRITTEN CONSENT OF
THE LENDER.  THE BORROWER WILL NOT TRANSFER ANY PART OF ITS OWNERSHIP INTEREST
IN ANY INTELLECTUAL PROPERTY RIGHTS AND WILL NOT PERMIT ANY AGREEMENT UNDER
WHICH IT HAS LICENSED LICENSED INTELLECTUAL PROPERTY TO LAPSE, EXCEPT THAT
(I) THE BORROWER MAY TRANSFER SUCH RIGHTS OR PERMIT SUCH AGREEMENTS TO LAPSE IF
IT SHALL HAVE REASONABLY DETERMINED THAT THE APPLICABLE INTELLECTUAL PROPERTY
RIGHTS ARE NO LONGER USEFUL IN ITS BUSINESS AND (II) THE BORROWER MAY ENTER INTO
INTRACOMPANY TRANSFERS.  IF THE BORROWER TRANSFERS ANY INTELLECTUAL PROPERTY
RIGHTS FOR VALUE, THE BORROWER WILL PAY OVER THE PROCEEDS TO THE LENDER FOR
APPLICATION TO THE OBLIGATIONS.  THE BORROWER WILL NOT LICENSE ANY OTHER PERSON
TO USE ANY OF THE BORROWER’S INTELLECTUAL PROPERTY RIGHTS, EXCEPT THAT THE
BORROWER MAY GRANT LICENSES IN THE ORDINARY COURSE OF ITS BUSINESS IN CONNECTION
WITH SALES OF INVENTORY OR PROVISION OF SERVICES TO ITS CUSTOMERS.


SECTION 6.17         CONSOLIDATION AND MERGER; ASSET ACQUISITIONS.  NEITHER A
BORROWER NOR THE GUARANTOR WILL CONSOLIDATE WITH OR MERGE INTO ANY PERSON, OR
PERMIT ANY OTHER PERSON TO MERGE INTO IT, ACQUIRE (IN A TRANSACTION ANALOGOUS IN
PURPOSE OR EFFECT TO A CONSOLIDATION OR MERGER) ALL OR SUBSTANTIALLY ALL THE
ASSETS OF ANY OTHER PERSON UNLESS:


(A)           THE CORPORATION FORMED BY SUCH CONSOLIDATION OR INTO WHICH THE
BORROWER OR THE GUARANTOR, AS THE CASE MAY BE, IS MERGED (IF THE BORROWER OR THE
GUARANTOR IS NOT THE SURVIVING ENTITY) OR THE PERSON THAT ACQUIRES BY CONVEYANCE
OR TRANSFER ALL OR SUBSTANTIALLY ALL OF THE PROPERTIES AND ASSETS OF THE
BORROWER OR THE GUARANTOR, AS THE CASE MAY BE, (I) SHALL BE A CORPORATION
ORGANIZED AND EXISTING UNDER THE LAWS OF THE UNITES STATES OF AMERICA OR ANY
STATE OR THE DISTRICT OF COLUMBIA, (II) SHALL EXPRESSLY ASSUME BY AN AMENDMENT
TO OR RESTATEMENT OF THIS AGREEMENT, OR THE GUARANTY, AS APPLICABLE, THE
PERFORMANCE OF EVERY COVENANT OF THIS AGREEMENT ON THE PART OF THE BORROWER OR
OF THE GUARANTY ON THE PART THE GUARANTOR TO BE PERFORMED OR OBSERVED AND (III)
IF SUCH CORPORATION IS A HOLDING COMPANY WITH A SIGNIFICANT PORTION OF ITS
OPERATIONS CONDUCTED AND ASSETS HELD BY ONE OR MORE SUBSIDIARIES, SHALL PROVIDE
FOR GUARANTIES FROM SUCH SUBSIDIARIES ON SUBSTANTIALLY THE SAME TERMS AND
CONDITIONS AS ARE SET FORTH IN THE GUARANTY;

34


--------------------------------------------------------------------------------


(b)           immediately after giving effect to such transaction, no Event of
Default, and no event that, after notice or lapse of time, or both, would become
an Event of Default, shall have occurred and be continuing;

(c)           immediately after giving effect to such transaction, the
corporation formed by such consolidation or into which the Borrower or the
Guarantor, as the case may be, is merged or the Person that acquired by
conveyance or transfer all or substantially of the properties and assets of the
Borrower or the Guarantor, as the case may be, shall have a tangible net worth
of not less than the consolidated tangible net worth of the Borrower and
Guarantor immediately preceding such transaction;

(d)           the Borrower and the Guarantor have delivered to the Lender an
officer’s certificate and opinion of counsel (which opinion may rely, as to
factual matters, upon a certificate of an executive officer of the Borrower or
the Guarantor) stating that such consolidation , merger conveyance or transfer
and such amendment or restatement complies with this Section 6.17 and that all
conditions precedent herein relating to such transaction have been complied
with; and

(e)           such merger, consolidation or sale has been approved prior to the
transaction in writing by the Lender.

Upon any consolidation or merger of the Borrower or the Guarantor into another
entity, or any conveyance or transfer of all or substantially all of the
properties and assets of the Borrower or the Guarantor in accordance herewith,
the successor entity formed by such consolidation or into which the Borrower or
the Guarantor, as the case may be, is merged or to which such conveyance or
transfer is made shall succeed to, and be substituted for, and may exercise
every right and power of the Borrower under this Agreement with the same effect
as if such successor entity had been named as the Borrower herein.


ANY BORROWER MAY ACQUIRE ANOTHER PERSON OR SUBSTANTIALLY ALL THE ASSETS OF
ANOTHER PERSON SO LONG AS THE CASH CONSIDERATION FOR SUCH ACQUISITION DOES NOT
EXCEED $20,000,000 FOR ALL SUCH TRANSACTIONS IN ANY FISCAL YEAR OF THE
BORROWERS; AND FURTHER PROVIDED THAT IMMEDIATELY AFTER GIVING EFFECT TO SUCH
TRANSACTION, (I) NO EVENT OF DEFAULT, AND NO EVENT WHICH, AFTER NOTICE OR LAPSE
OF TIME, OR BOTH, WOULD BECOME AN EVENT OF DEFAULT, SHALL HAVE OCCURRED AND BE
CONTINUING AND (II) THE BORROWERS’ ACTUAL AMOUNT OF AGGREGATE CASH AND
MARKETABLE SECURITIES THAT ARE PERMITTED INVESTMENTS UNDER SECTION 6.6 AS OF THE
MEASUREMENT DATE IMMEDIATELY FOLLOWING SUCH TRANSACTION, SHALL NOT BE LESS THAN
60% OF THE AGGREGATE OF SUCH ITEMS SET FORTH IN THE BORROWERS’ PROJECTIONS
DELIVERED TO LENDER FOR THE APPLICABLE PERIOD.


SECTION 6.18         SALE AND LEASEBACK.  THE BORROWER WILL NOT ENTER INTO ANY
ARRANGEMENT, DIRECTLY OR INDIRECTLY, WITH ANY OTHER PERSON WHEREBY THE BORROWER
SHALL SELL OR TRANSFER ANY REAL OR PERSONAL PROPERTY, WHETHER NOW OWNED OR
HEREAFTER ACQUIRED, AND THEN OR THEREAFTER RENT OR LEASE AS LESSEE SUCH PROPERTY
OR ANY PART THEREOF OR ANY OTHER PROPERTY WHICH THE BORROWER INTENDS TO USE FOR
SUBSTANTIALLY THE SAME PURPOSE OR PURPOSES AS THE PROPERTY BEING SOLD OR
TRANSFERRED; PROVIDED, HOWEVER, THAT THE BORROWER MAY ENTER INTO SUCH
TRANSACTION WITH RESPECT TO THE REAL PROPERTY ON WHICH ITS HEADQUARTERS IS
PRESENTLY LOCATED AND WITH RESPECT TO ANY PERSONAL PROPERTY RELATED THERETO.

35


--------------------------------------------------------------------------------



SECTION 6.19         RESTRICTIONS ON NATURE OF BUSINESS.  WITHOUT THE ADVANCE
WRITTEN CONSENT OF THE LENDER, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD,
THE BORROWER WILL NOT ENGAGE IN ANY LINE OF BUSINESS EXCEPT FOR RETAIL AND
DIRECT APPAREL AND ACCESSORY SALES AND WILL NOT PURCHASE, LEASE OR OTHERWISE
ACQUIRE ASSETS NOT RELATED TO ITS BUSINESS.


SECTION 6.20         ACCOUNTING.  THE BORROWER WILL NOT ADOPT ANY MATERIAL
CHANGE IN ACCOUNTING PRINCIPLES OTHER THAN AS REQUIRED BY GAAP.  THE BORROWER
WILL NOT ADOPT, PERMIT OR CONSENT TO ANY CHANGE IN ITS FISCAL YEAR UNLESS SUCH
CHANGE IS MADE IN ACCORDANCE WITH GAAP AND ALL APPLICABLE TAX LAWS AND
REGULATIONS.


SECTION 6.21         PLANS.  UNLESS DISCLOSED TO THE LENDER PURSUANT TO SECTION
5.12, NEITHER THE BORROWER NOR ANY ERISA AFFILIATE WILL (I) ADOPT, CREATE,
ASSUME OR BECOME A PARTY TO ANY PENSION PLAN, (II) INCUR ANY OBLIGATION TO
CONTRIBUTE TO ANY MULTIEMPLOYER PLAN, (III) INCUR ANY OBLIGATION TO PROVIDE
POST-RETIREMENT MEDICAL OR INSURANCE BENEFITS WITH RESPECT TO EMPLOYEES OR
FORMER EMPLOYEES (OTHER THAN BENEFITS REQUIRED BY LAW) OR (IV) AMEND ANY PLAN IN
A MANNER THAT WOULD MATERIALLY INCREASE ITS FUNDING OBLIGATIONS.


SECTION 6.22         PLACE OF BUSINESS; NAME.  THE BORROWER WILL NOT TRANSFER
ITS CHIEF EXECUTIVE OFFICE OR PRINCIPAL PLACE OF BUSINESS.  THE BORROWER WILL
NOT PERMIT ANY TANGIBLE COLLATERAL OR ANY RECORDS PERTAINING TO THE COLLATERAL
TO BE LOCATED IN ANY STATE OR AREA IN WHICH, IN THE EVENT OF SUCH LOCATION, A
FINANCING STATEMENT COVERING SUCH COLLATERAL WOULD BE REQUIRED TO BE, BUT HAS
NOT IN FACT BEEN, FILED IN ORDER TO PERFECT THE SECURITY INTEREST.  THE BORROWER
WILL NOT CHANGE ITS NAME OR JURISDICTION OF ORGANIZATION WITHOUT THE PRIOR
WRITTEN CONSENT OF LENDER, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.


SECTION 6.23         CONSTITUENT DOCUMENTS; S CORPORATION STATUS.  THE BORROWER
WILL NOT AMEND ITS CONSTITUENT DOCUMENTS IN A MANNER ADVERSE TO THE INTERESTS OF
LENDER OR BECOME AN S CORPORATION.


SECTION 6.24         PERFORMANCE BY THE LENDER.  IF THE BORROWER AT ANY TIME
FAILS TO PERFORM OR OBSERVE ANY OF THE FOREGOING COVENANTS CONTAINED IN THIS
ARTICLE VI OR ELSEWHERE HEREIN, AND IF SUCH FAILURE SHALL CONTINUE FOR A PERIOD
OF TEN CALENDAR DAYS AFTER THE LENDER GIVES THE BORROWER WRITTEN NOTICE THEREOF
(OR IN THE CASE OF THE AGREEMENTS CONTAINED IN SECTION 6.11 AND SECTION 6.13,
IMMEDIATELY UPON THE OCCURRENCE OF SUCH FAILURE, WITHOUT NOTICE OR LAPSE OF
TIME), THE LENDER MAY, BUT NEED NOT, PERFORM OR OBSERVE SUCH COVENANT ON BEHALF
AND IN THE NAME, PLACE AND STEAD OF THE BORROWER (OR, AT THE LENDER’S OPTION, IN
THE LENDER’S NAME) AND MAY, BUT NEED NOT, TAKE ANY AND ALL OTHER ACTIONS WHICH
THE LENDER MAY REASONABLY DEEM NECESSARY TO CURE OR CORRECT SUCH FAILURE
(INCLUDING THE PAYMENT OF TAXES, THE SATISFACTION OF LIENS, THE PERFORMANCE OF
OBLIGATIONS OWED TO ACCOUNT DEBTORS OR OTHER OBLIGORS, THE PROCUREMENT AND
MAINTENANCE OF INSURANCE, THE EXECUTION OF ASSIGNMENTS, SECURITY AGREEMENTS AND
FINANCING STATEMENTS, AND THE ENDORSEMENT OF INSTRUMENTS); AND THE BORROWER
SHALL THEREUPON PAY TO THE LENDER ON DEMAND THE AMOUNT OF ALL MONIES EXPENDED
AND ALL COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND LEGAL
EXPENSES) INCURRED BY THE LENDER IN CONNECTION WITH OR AS A RESULT OF THE
PERFORMANCE OR OBSERVANCE OF SUCH AGREEMENTS OR THE TAKING OF SUCH ACTION BY THE
LENDER, TOGETHER WITH INTEREST THEREON FROM THE DATE EXPENDED OR INCURRED AT THE
DEFAULT RATE.  TO FACILITATE THE LENDER’S PERFORMANCE OR OBSERVANCE OF SUCH
COVENANTS OF THE BORROWER, THE BORROWER HEREBY IRREVOCABLY APPOINTS THE LENDER,
OR THE LENDER’S DELEGATE, ACTING ALONE, AS THE BORROWER’S

36


--------------------------------------------------------------------------------



ATTORNEY IN FACT (WHICH APPOINTMENT IS COUPLED WITH AN INTEREST) WITH THE RIGHT
(BUT NOT THE DUTY) FROM TIME TO TIME TO CREATE, PREPARE, COMPLETE, EXECUTE,
DELIVER, ENDORSE OR FILE IN THE NAME AND ON BEHALF OF THE BORROWER ANY AND ALL
INSTRUMENTS, DOCUMENTS, ASSIGNMENTS, SECURITY AGREEMENTS, FINANCING STATEMENTS,
APPLICATIONS FOR INSURANCE AND OTHER AGREEMENTS AND WRITINGS REQUIRED TO BE
OBTAINED, EXECUTED, DELIVERED OR ENDORSED BY THE BORROWER HEREUNDER.


ARTICLE VII
EVENTS OF DEFAULT, RIGHTS AND REMEDIES


SECTION 7.1            EVENTS OF DEFAULT.  “EVENT OF DEFAULT”, WHEREVER USED
HEREIN, MEANS ANY ONE OF THE FOLLOWING EVENTS:


(A)           DEFAULT IN THE PAYMENT OF ANY OBLIGATIONS WHEN THEY BECOME DUE AND
PAYABLE,;


(B)           FAILURE TO PAY WHEN DUE ANY AMOUNT SPECIFIED IN SECTION 2.3
RELATING TO THE BORROWER’S OBLIGATION OF REIMBURSEMENT, OR FAILURE TO PAY
IMMEDIATELY WHEN DUE OR UPON TERMINATION OF THE CREDIT FACILITY ANY AMOUNTS
REQUIRED TO BE PAID FOR DEPOSIT IN THE SPECIAL ACCOUNT UNDER SECTION 2.4;

(c)           An Overadvance arises as the result of any reduction in the
Borrowing Base, or arises in any manner on terms not otherwise approved of in
advance by the Lender in writing;


(D)           ANY FINANCIAL COVENANT SHALL BECOME INAPPLICABLE DUE TO THE LAPSE
OF TIME AND THE FAILURE TO AMEND ANY SUCH COVENANT TO COVER FUTURE PERIODS;


(E)           THE BORROWER OR ANY GUARANTOR SHALL BE OR BECOME INSOLVENT, OR
ADMIT IN WRITING ITS OR HIS INABILITY TO PAY ITS OR HIS DEBTS AS THEY MATURE, OR
MAKE AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR THE BORROWER OR ANY
GUARANTOR SHALL APPLY FOR OR CONSENT TO THE APPOINTMENT OF ANY RECEIVER,
TRUSTEE, OR SIMILAR OFFICER FOR IT OR HIM OR FOR ALL OR ANY SUBSTANTIAL PART OF
ITS OR HIS PROPERTY; OR SUCH RECEIVER, TRUSTEE OR SIMILAR OFFICER SHALL BE
APPOINTED WITHOUT THE APPLICATION OR CONSENT OF THE BORROWER OR SUCH GUARANTOR,
AS THE CASE MAY BE; OR THE BORROWER OR ANY GUARANTOR SHALL INSTITUTE (BY
PETITION, APPLICATION, ANSWER, CONSENT OR OTHERWISE) ANY BANKRUPTCY, INSOLVENCY,
REORGANIZATION, ARRANGEMENT, READJUSTMENT OF DEBT, DISSOLUTION, LIQUIDATION OR
SIMILAR PROCEEDING RELATING TO IT UNDER THE LAWS OF ANY JURISDICTION; OR ANY
SUCH PROCEEDING SHALL BE INSTITUTED (BY PETITION, APPLICATION OR OTHERWISE)
AGAINST THE BORROWER OR ANY SUCH GUARANTOR; OR ANY JUDGMENT, WRIT, WARRANT OF
ATTACHMENT OR EXECUTION OR SIMILAR PROCESS SHALL BE ISSUED OR LEVIED AGAINST A
SUBSTANTIAL PART OF THE PROPERTY OF THE BORROWER OR ANY GUARANTOR;


(F)            A PETITION SHALL BE FILED BY OR AGAINST THE BORROWER OR ANY
GUARANTOR UNDER THE UNITED STATES BANKRUPTCY CODE NAMING THE BORROWER OR SUCH
GUARANTOR AS DEBTOR;


(G)           ANY REPRESENTATION OR WARRANTY MADE BY THE BORROWER IN THIS
AGREEMENT, BY ANY GUARANTOR IN ANY GUARANTY DELIVERED TO THE LENDER, OR BY THE
BORROWER (OR ANY OF ITS OFFICERS) OR ANY GUARANTOR IN ANY AGREEMENT,
CERTIFICATE, INSTRUMENT OR FINANCIAL STATEMENT OR OTHER STATEMENT CONTEMPLATED
BY OR MADE OR DELIVERED PURSUANT TO OR IN CONNECTION WITH THIS AGREEMENT OR ANY
SUCH GUARANTY SHALL PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT WHEN
DEEMED TO BE EFFECTIVE;

37


--------------------------------------------------------------------------------



(H)           THE RENDERING AGAINST THE BORROWER OF AN ARBITRATION AWARD, FINAL
JUDGMENT, DECREE OR ORDER FOR THE PAYMENT OF MONEY IN EXCESS OF $1,000,000 AND
THE CONTINUANCE OF SUCH ARBITRATION AWARD, JUDGMENT, DECREE OR ORDER UNSATISFIED
AND IN EFFECT FOR ANY PERIOD OF 30 CONSECUTIVE DAYS WITHOUT A STAY OF EXECUTION;


(I)            A DEFAULT UNDER ANY BOND, DEBENTURE, NOTE OR OTHER EVIDENCE OF
MATERIAL INDEBTEDNESS OF THE BORROWER OWED TO ANY PERSON OTHER THAN THE LENDER,
OR UNDER ANY INDENTURE OR OTHER INSTRUMENT UNDER WHICH ANY SUCH EVIDENCE OF
INDEBTEDNESS HAS BEEN ISSUED OR BY WHICH IT IS GOVERNED, OR UNDER ANY MATERIAL
LEASE OR OTHER CONTRACT, AND THE EXPIRATION OF THE APPLICABLE PERIOD OF GRACE,
IF ANY, SPECIFIED IN SUCH EVIDENCE OF INDEBTEDNESS, INDENTURE, OTHER INSTRUMENT,
LEASE OR CONTRACT;


(J)            ANY REPORTABLE EVENT, WHICH THE LENDER DETERMINES IN GOOD FAITH
MIGHT CONSTITUTE GROUNDS FOR THE TERMINATION OF ANY PENSION PLAN OR FOR THE
APPOINTMENT BY THE APPROPRIATE UNITED STATES DISTRICT COURT OF A TRUSTEE TO
ADMINISTER ANY PENSION PLAN, SHALL HAVE OCCURRED AND BE CONTINUING 30 DAYS AFTER
WRITTEN NOTICE TO SUCH EFFECT SHALL HAVE BEEN GIVEN TO THE BORROWER BY THE
LENDER; OR A TRUSTEE SHALL HAVE BEEN APPOINTED BY AN APPROPRIATE UNITED STATES
DISTRICT COURT TO ADMINISTER ANY PENSION PLAN; OR THE PENSION BENEFIT GUARANTY
CORPORATION SHALL HAVE INSTITUTED PROCEEDINGS TO TERMINATE ANY PENSION PLAN OR
TO APPOINT A TRUSTEE TO ADMINISTER ANY PENSION PLAN; OR THE BORROWER OR ANY
ERISA AFFILIATE SHALL HAVE FILED FOR A DISTRESS TERMINATION OF ANY PENSION PLAN
UNDER TITLE IV OF ERISA; OR THE BORROWER OR ANY ERISA AFFILIATE SHALL HAVE
FAILED TO MAKE ANY QUARTERLY CONTRIBUTION REQUIRED WITH RESPECT TO ANY PENSION
PLAN UNDER SECTION 412(M) OF THE IRC, WHICH THE LENDER DETERMINES IN GOOD FAITH
MAY BY ITSELF, OR IN COMBINATION WITH ANY SUCH FAILURES THAT THE LENDER MAY
DETERMINE ARE LIKELY TO OCCUR IN THE FUTURE, RESULT IN THE IMPOSITION OF A LIEN
ON THE BORROWER’S ASSETS IN FAVOR OF THE PENSION PLAN; OR ANY WITHDRAWAL,
PARTIAL WITHDRAWAL, REORGANIZATION OR OTHER EVENT OCCURS WITH RESPECT TO A
MULTIEMPLOYER PLAN WHICH RESULTS OR COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL LIABILITY OF THE BORROWER TO THE MULTIEMPLOYER PLAN UNDER TITLE IV OF
ERISA;


(K)           AN EVENT OF DEFAULT SHALL OCCUR UNDER ANY SECURITY DOCUMENT;


(L)            THE BORROWER SHALL LIQUIDATE, DISSOLVE, TERMINATE OR SUSPEND ITS
BUSINESS OPERATIONS OR OTHERWISE FAIL TO OPERATE ITS BUSINESS IN THE ORDINARY
COURSE, MERGE WITH ANOTHER PERSON UNLESS THE BORROWER IS THE SURVIVING ENTITY;
OR SELL OR ATTEMPT TO SELL ALL OR SUBSTANTIALLY ALL OF ITS ASSETS, WITHOUT THE
LENDER’S PRIOR WRITTEN CONSENT;


(M)          DEFAULT IN THE PAYMENT OF ANY AMOUNT OWED BY THE BORROWER TO THE
LENDER OTHER THAN ANY INDEBTEDNESS ARISING HEREUNDER;


(N)           ANY GUARANTOR SHALL REPUDIATE, PURPORT TO REVOKE OR FAIL TO
PERFORM ANY OBLIGATION UNDER SUCH GUARANTY IN FAVOR OF THE LENDER, OR ANY
GUARANTOR SHALL CEASE TO EXIST;


(O)           ANY EVENT OR CIRCUMSTANCE WITH RESPECT TO THE BORROWER SHALL OCCUR
SUCH THAT THE LENDER SHALL BELIEVE IN GOOD FAITH THAT THE PROSPECT OF PAYMENT OF
ALL OR ANY PART OF THE OBLIGATIONS OR THE PERFORMANCE BY THE BORROWER UNDER THE
LOAN DOCUMENTS IS IMPAIRED OR ANY MATERIAL ADVERSE CHANGE IN THE BUSINESS OR
FINANCIAL CONDITION OF THE BORROWER SHALL OCCUR;

38


--------------------------------------------------------------------------------



(P)           ANY BREACH, DEFAULT OR EVENT OF DEFAULT BY OR ATTRIBUTABLE TO ANY
AFFILIATE UNDER ANY AGREEMENT BETWEEN SUCH AFFILIATE AND THE LENDER SHALL OCCUR;

(q)           Default in the performance, or breach, of any covenant or
agreement of the Borrower contained in this Agreement, other than those
identified in Sections 7.1(a) through (p) above and other than a breach of the
requirements of Section 6.2, the breach of which covenant is not cured to the
Lender’s satisfaction within ten (10) Banking Days, provided that Lender shall
have no obligation to make an Advance during any such cure period.


SECTION 7.2            RIGHTS AND REMEDIES.  DURING ANY DEFAULT PERIOD, THE
LENDER MAY EXERCISE ANY OR ALL OF THE FOLLOWING RIGHTS AND REMEDIES:


(A)           THE LENDER MAY, BY NOTICE TO THE BORROWER, DECLARE THE COMMITMENT
TO BE TERMINATED, WHEREUPON THE SAME SHALL FORTHWITH TERMINATE;


(B)           THE LENDER MAY, BY NOTICE TO THE BORROWER, DECLARE THE OBLIGATIONS
TO BE FORTHWITH DUE AND PAYABLE, WHEREUPON ALL OBLIGATIONS SHALL BECOME AND BE
FORTHWITH DUE AND PAYABLE, WITHOUT PRESENTMENT, NOTICE OF DISHONOR, PROTEST OR
FURTHER NOTICE OF ANY KIND, ALL OF WHICH THE BORROWER HEREBY EXPRESSLY WAIVES;


(C)           THE LENDER MAY, WITHOUT NOTICE TO THE BORROWER AND WITHOUT FURTHER
ACTION, APPLY ANY AND ALL MONEY OWING BY THE LENDER TO THE BORROWER TO THE
PAYMENT OF THE OBLIGATIONS;


(D)           THE LENDER MAY EXERCISE AND ENFORCE ANY AND ALL RIGHTS AND
REMEDIES AVAILABLE UPON DEFAULT TO A SECURED PARTY UNDER THE UCC, INCLUDING THE
RIGHT TO TAKE POSSESSION OF COLLATERAL, OR ANY EVIDENCE THEREOF, PROCEEDING
WITHOUT JUDICIAL PROCESS OR BY JUDICIAL PROCESS (WITHOUT A PRIOR HEARING OR
NOTICE THEREOF, WHICH THE BORROWER HEREBY EXPRESSLY WAIVES) AND THE RIGHT TO
SELL, LEASE OR OTHERWISE DISPOSE OF ANY OR ALL OF THE COLLATERAL (WITH OR
WITHOUT GIVING ANY WARRANTIES AS TO THE COLLATERAL, TITLE TO THE COLLATERAL OR
SIMILAR WARRANTIES), AND, IN CONNECTION THEREWITH, THE BORROWER WILL ON DEMAND
ASSEMBLE THE COLLATERAL AND MAKE IT AVAILABLE TO THE LENDER AT A PLACE TO BE
DESIGNATED BY THE LENDER WHICH IS REASONABLY CONVENIENT TO BOTH PARTIES;


(E)           THE LENDER MAY MAKE DEMAND UPON THE BORROWER AND, FORTHWITH UPON
SUCH DEMAND, THE BORROWER WILL PAY TO THE LENDER IN IMMEDIATELY AVAILABLE FUNDS
FOR DEPOSIT IN THE SPECIAL ACCOUNT PURSUANT TO SECTION 2.4 AN AMOUNT EQUAL TO
THE AGGREGATE MAXIMUM AMOUNT AVAILABLE TO BE DRAWN UNDER ALL LETTERS OF CREDIT
THEN OUTSTANDING, ASSUMING COMPLIANCE WITH ALL CONDITIONS FOR DRAWING
THEREUNDER;


(F)            THE LENDER MAY EXERCISE AND ENFORCE ITS RIGHTS AND REMEDIES UNDER
THE LOAN DOCUMENTS; AND


(G)           THE LENDER MAY EXERCISE ANY OTHER RIGHTS AND REMEDIES AVAILABLE TO
IT BY LAW OR AGREEMENT.

39


--------------------------------------------------------------------------------


Notwithstanding the foregoing, upon the occurrence of an Event of Default
described in Section 7.1(e) or (f), the Obligations shall be immediately due and
payable automatically without presentment, demand, protest or notice of any
kind.  If the Lender sells any of the Collateral on credit, the Obligations will
be reduced only to the extent of payments actually received.  If the purchaser
fails to pay for the Collateral, the Lender may resell the Collateral and shall
apply any proceeds actually received to the Obligations.


SECTION 7.3            CERTAIN NOTICES.  IF NOTICE TO THE BORROWER OF ANY
INTENDED DISPOSITION OF COLLATERAL OR ANY OTHER INTENDED ACTION IS REQUIRED BY
LAW IN A PARTICULAR INSTANCE, SUCH NOTICE SHALL BE DEEMED COMMERCIALLY
REASONABLE IF GIVEN (IN THE MANNER SPECIFIED IN SECTION 8.3) AT LEAST TEN
CALENDAR DAYS BEFORE THE DATE OF INTENDED DISPOSITION OR OTHER ACTION.


ARTICLE VIII
MISCELLANEOUS


SECTION 8.1            NO WAIVER; CUMULATIVE REMEDIES; COMPLIANCE WITH LAWS.  NO
FAILURE OR DELAY BY THE LENDER IN EXERCISING ANY RIGHT, POWER OR REMEDY UNDER
THE LOAN DOCUMENTS SHALL OPERATE AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE OF ANY SUCH RIGHT, POWER OR REMEDY PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR REMEDY
UNDER THE LOAN DOCUMENTS.  THE REMEDIES PROVIDED IN THE LOAN DOCUMENTS ARE
CUMULATIVE AND NOT EXCLUSIVE OF ANY REMEDIES PROVIDED BY LAW.  THE LENDER WILL
COMPLY WITH ANY APPLICABLE STATE OR FEDERAL LAW REQUIREMENTS IN CONNECTION WITH
A DISPOSITION OF THE COLLATERAL AND SUCH COMPLIANCE WILL NOT BE CONSIDERED
ADVERSELY TO AFFECT THE COMMERCIAL REASONABLENESS OF ANY SALE OF THE COLLATERAL.


SECTION 8.2            AMENDMENTS, ETC.  NO AMENDMENT, MODIFICATION, TERMINATION
OR WAIVER OF ANY PROVISION OF ANY LOAN DOCUMENT OR CONSENT TO ANY DEPARTURE BY
THE BORROWER THEREFROM OR ANY RELEASE OF A SECURITY INTEREST SHALL BE EFFECTIVE
UNLESS THE SAME SHALL BE IN WRITING AND SIGNED BY THE PARTIES HERETO, AND THEN
SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR
THE SPECIFIC PURPOSE FOR WHICH GIVEN.

Section 8.3            Notices; Communication of Confidential Information;
Requests for Accounting.  Except as otherwise expressly provided herein, all
notices, requests, demands and other communications provided for under the Loan
Documents shall be in writing and shall be (a) personally delivered, (b) sent by
first class United States mail, (c) sent by overnight courier of national
reputation, (d) transmitted by telecopy, or (e) sent as electronic mail, in each
case delivered or sent to the party to whom notice is being given to the
business address, telecopier number, or e mail address set forth below next to
its signature or, as to each party, at such other business address, telecopier
number, or e mail address as it may hereafter designate in writing to the other
party pursuant to the terms of this Section.  All such notices, requests,
demands and other communications shall be deemed to be an authenticated record
communicated or given and effective when received by the Lender or the Borrower,
as the case may be.  All notices, financial information, or other business
records sent by either party to this Agreement may be transmitted, sent, or
otherwise communicated via such medium as the sending party may deem appropriate
and commercially reasonable.  All requests for an accounting under Section 9-210
of the UCC (i) shall be made in a writing signed by a Person authorized under
Section 2.2(a), (ii)

40


--------------------------------------------------------------------------------


shall be personally delivered, sent by registered or certified mail, return
receipt requested, or by overnight courier of national reputation, (iii) shall
be deemed to be sent when received by the Lender and (iv) shall otherwise comply
with the requirements of Section 9-210.  The Borrower requests that the Lender
respond to all such requests that on their face appear to come from an
authorized individual and releases the Lender from any liability for so
responding.  The Borrower shall pay the Lender the maximum amount allowed by the
UCC for responding to such requests.


SECTION 8.4            FURTHER DOCUMENTS.  THE BORROWER WILL FROM TIME TO TIME
EXECUTE, DELIVER, ENDORSE AND AUTHORIZE THE FILING OF ANY AND ALL INSTRUMENTS,
DOCUMENTS, CONVEYANCES, ASSIGNMENTS, SECURITY AGREEMENTS, FINANCING STATEMENTS,
CONTROL AGREEMENTS AND OTHER AGREEMENTS AND WRITINGS THAT THE LENDER MAY
REASONABLY REQUEST IN ORDER TO SECURE, PROTECT, PERFECT OR ENFORCE THE SECURITY
INTEREST OR THE LENDER’S RIGHTS UNDER THE LOAN DOCUMENTS (BUT ANY FAILURE TO
REQUEST OR ASSURE THAT THE BORROWER EXECUTES, DELIVERS, ENDORSES OR AUTHORIZES
THE FILING OF ANY SUCH ITEM SHALL NOT AFFECT OR IMPAIR THE VALIDITY, SUFFICIENCY
OR ENFORCEABILITY OF THE LOAN DOCUMENTS AND THE SECURITY INTEREST, REGARDLESS OF
WHETHER ANY SUCH ITEM WAS OR WAS NOT EXECUTED, DELIVERED OR ENDORSED IN A
SIMILAR CONTEXT OR ON A PRIOR OCCASION).


SECTION 8.5            COSTS AND EXPENSES.  THE BORROWER SHALL PAY ON DEMAND ALL
COSTS AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES, INCURRED BY THE LENDER
IN CONNECTION WITH THE OBLIGATIONS, THIS AGREEMENT, THE LOAN DOCUMENTS, ANY
LETTER OF CREDIT AND ANY OTHER DOCUMENT OR AGREEMENT RELATED HERETO OR THERETO,
AND THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING ALL SUCH COSTS, EXPENSES AND
FEES INCURRED IN CONNECTION WITH THE NEGOTIATION, PREPARATION, EXECUTION,
AMENDMENT, ADMINISTRATION, PERFORMANCE, COLLECTION AND ENFORCEMENT OF THE
OBLIGATIONS AND ALL SUCH DOCUMENTS AND AGREEMENTS AND THE CREATION, PERFECTION,
PROTECTION, SATISFACTION, FORECLOSURE OR ENFORCEMENT OF THE SECURITY INTEREST.


SECTION 8.6            INDEMNITY.  IN ADDITION TO THE PAYMENT OF EXPENSES
PURSUANT TO SECTION 8.5, THE BORROWER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS
THE LENDER, AND ANY OF ITS PARTICIPANTS, PARENT CORPORATIONS, SUBSIDIARY
CORPORATIONS, AFFILIATED CORPORATIONS, SUCCESSOR CORPORATIONS, AND ALL PRESENT
AND FUTURE OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS AND AGENTS OF THE FOREGOING
(THE “INDEMNITEES”) FROM AND AGAINST ANY OF THE FOLLOWING (COLLECTIVELY,
“INDEMNIFIED LIABILITIES”):

(I)            ANY AND ALL TRANSFER TAXES, DOCUMENTARY TAXES, ASSESSMENTS OR
CHARGES MADE BY ANY GOVERNMENTAL AUTHORITY BY REASON OF THE EXECUTION AND
DELIVERY OF THE LOAN DOCUMENTS OR THE MAKING OF THE ADVANCES;

(II)           ANY CLAIMS, LOSS OR DAMAGE TO WHICH ANY INDEMNITEE MAY BE
SUBJECTED IF ANY REPRESENTATION OR WARRANTY CONTAINED IN SECTION 5.14 PROVES TO
BE INCORRECT IN ANY RESPECT OR AS A RESULT OF ANY VIOLATION OF THE COVENANT
CONTAINED IN SECTION 6.10(B) ; AND

(III)          ANY AND ALL OTHER LIABILITIES, LOSSES, DAMAGES, PENALTIES,
JUDGMENTS, SUITS, CLAIMS, COSTS AND EXPENSES OF ANY KIND OR NATURE WHATSOEVER
(INCLUDING THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL) IN CONNECTION WITH
THE FOREGOING AND ANY OTHER INVESTIGATIVE, ADMINISTRATIVE OR JUDICIAL
PROCEEDINGS, WHETHER OR NOT SUCH INDEMNITEE SHALL BE DESIGNATED A PARTY THERETO,
WHICH MAY BE IMPOSED ON, INCURRED BY OR ASSERTED

41


--------------------------------------------------------------------------------


AGAINST ANY SUCH INDEMNITEE, IN ANY MANNER RELATED TO OR ARISING OUT OF OR IN
CONNECTION WITH THE MAKING OF THE ADVANCES AND THE LOAN DOCUMENTS OR THE USE OR
INTENDED USE OF THE PROCEEDS OF THE ADVANCES.  NOTWITHSTANDING THE FOREGOING,
THE BORROWER SHALL NOT BE OBLIGATED TO INDEMNIFY ANY INDEMNITEE FOR ANY
INDEMNIFIED LIABILITY CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE.

If any investigative, judicial or administrative proceeding arising from any of
the foregoing is brought against any Indemnitee, upon such Indemnitee’s request,
the Borrower, or counsel designated by the Borrower and satisfactory to the
Indemnitee, will resist and defend such action, suit or proceeding to the extent
and in the manner directed by the Indemnitee, at the Borrower’s sole costs and
expense.  Each Indemnitee will use its best efforts to cooperate in the defense
of any such action, suit or proceeding.  If the foregoing undertaking to
indemnify, defend and hold harmless may be held to be unenforceable because it
violates any law or public policy, the Borrower shall nevertheless make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law.  The Borrower’s obligation
under this Section 8.6 shall survive the termination of this Agreement and the
discharge of the Borrower’s other obligations hereunder.


SECTION 8.7            PARTICIPANTS.  THE LENDER AND ITS PARTICIPANTS, IF ANY,
ARE NOT PARTNERS OR JOINT VENTURERS, AND THE LENDER SHALL NOT HAVE ANY LIABILITY
OR RESPONSIBILITY FOR ANY OBLIGATION, ACT OR OMISSION OF ANY OF ITS
PARTICIPANTS.  ALL RIGHTS AND POWERS SPECIFICALLY CONFERRED UPON THE LENDER MAY
BE TRANSFERRED OR DELEGATED TO ANY OF THE LENDER’S PARTICIPANTS, SUCCESSORS OR
ASSIGNS.


SECTION 8.8            EXECUTION IN COUNTERPARTS; TELEFACSIMILE EXECUTION.  THIS
AGREEMENT AND OTHER LOAN DOCUMENTS MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED TO BE
AN ORIGINAL AND ALL OF WHICH COUNTERPARTS, TAKEN TOGETHER, SHALL CONSTITUTE BUT
ONE AND THE SAME INSTRUMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF THIS
AGREEMENT BY TELEFACSIMILE SHALL BE EQUALLY AS EFFECTIVE AS DELIVERY OF AN
ORIGINAL EXECUTED COUNTERPART OF THIS AGREEMENT.  ANY PARTY DELIVERING AN
EXECUTED COUNTERPART OF THIS AGREEMENT BY TELEFACSIMILE ALSO SHALL DELIVER AN
ORIGINAL EXECUTED COUNTERPART OF THIS AGREEMENT BUT THE FAILURE TO DELIVER AN
ORIGINAL EXECUTED COUNTERPART SHALL NOT AFFECT THE VALIDITY, ENFORCEABILITY, AND
BINDING EFFECT OF THIS AGREEMENT.


SECTION 8.9            RETENTION OF BORROWER’S RECORDS.  THE LENDER SHALL HAVE
NO OBLIGATION TO MAINTAIN ANY ELECTRONIC RECORDS OR ANY DOCUMENTS, SCHEDULES,
INVOICES, AGINGS, OR OTHER PAPERS DELIVERED TO THE LENDER BY THE BORROWER OR IN
CONNECTION WITH THE LOAN DOCUMENTS FOR MORE THAN 30 DAYS AFTER RECEIPT BY THE
LENDER.  IF THERE IS A SPECIAL NEED TO RETAIN SPECIFIC RECORDS, THE BORROWER
MUST INFORM THE LENDER OF ITS NEED TO RETAIN THOSE RECORDS WITH PARTICULARITY,
WHICH MUST BE DELIVERED IN ACCORDANCE WITH THE NOTICE PROVISIONS OF SECTION 8.3
WITHIN 30 DAYS OF THE LENDER TAKING CONTROL OF SAME.


SECTION 8.10         BINDING EFFECT; ASSIGNMENT; COMPLETE AGREEMENT; SHARING
INFORMATION.  THE LOAN DOCUMENTS SHALL BE BINDING UPON AND INURE TO THE BENEFIT
OF THE BORROWER AND THE LENDER AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS,
EXCEPT THAT THE BORROWER SHALL NOT HAVE THE RIGHT TO ASSIGN ITS RIGHTS
THEREUNDER OR ANY INTEREST THEREIN WITHOUT THE LENDER’S PRIOR WRITTEN CONSENT. 
THIS AGREEMENT SHALL ALSO BIND ALL PERSONS WHO BECOME A PARTY TO THIS AGREEMENT
AS A BORROWER.  THIS AGREEMENT, TOGETHER WITH THE LOAN DOCUMENTS, COMPRISES THE

42


--------------------------------------------------------------------------------



COMPLETE AND INTEGRATED AGREEMENT OF THE PARTIES ON THE SUBJECT MATTER HEREOF
AND SUPERSEDES ALL PRIOR AGREEMENTS, WRITTEN OR ORAL, ON THE SUBJECT MATTER
HEREOF.  TO THE EXTENT THAT ANY PROVISION OF THIS AGREEMENT CONTRADICTS OTHER
PROVISIONS OF THE LOAN DOCUMENTS, THIS AGREEMENT SHALL CONTROL. WITHOUT LIMITING
THE LENDER’S RIGHT TO SHARE INFORMATION REGARDING THE BORROWER AND ITS
AFFILIATES WITH THE LENDER’S PARTICIPANTS, ACCOUNTANTS, LAWYERS AND OTHER
ADVISORS, THE LENDER AND WELLS FARGO BANK MAY SHARE ANY AND ALL INFORMATION THEY
MAY HAVE IN THEIR POSSESSION REGARDING THE BORROWER AND ITS AFFILIATES SOLELY IN
CONNECTION WITH THE PERFORMANCE OF SERVICES BY LENDER UNDER THIS AGREEMENT.


SECTION 8.11         SEVERABILITY OF PROVISIONS.  ANY PROVISION OF THIS
AGREEMENT THAT IS PROHIBITED OR UNENFORCEABLE SHALL BE INEFFECTIVE TO THE EXTENT
OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING
PROVISIONS HEREOF.


SECTION 8.12         HEADINGS.  ARTICLE, SECTION AND SUBSECTION HEADINGS IN THIS
AGREEMENT ARE INCLUDED HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT
CONSTITUTE A PART OF THIS AGREEMENT FOR ANY OTHER PURPOSE.


SECTION 8.13         GOVERNING LAW; JURISDICTION, VENUE; WAIVER OF JURY TRIAL. 
THE LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
SUBSTANTIVE LAWS (OTHER THAN CONFLICT LAWS) OF THE STATE OF MINNESOTA.  THE
PARTIES HERETO HEREBY (I) CONSENT TO THE PERSONAL JURISDICTION OF THE STATE AND
FEDERAL COURTS LOCATED IN THE STATE OF MINNESOTA IN CONNECTION WITH ANY
CONTROVERSY RELATED TO THIS AGREEMENT; (II) WAIVE ANY ARGUMENT THAT VENUE IN ANY
SUCH FORUM IS NOT CONVENIENT; (III) AGREE THAT ANY LITIGATION INITIATED BY THE
LENDER OR THE BORROWER IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS MAY BE VENUED IN EITHER THE STATE OR FEDERAL COURTS LOCATED IN THE
CITY OF MINNEAPOLIS, MINNESOTA AND (IV) AGREE THAT A FINAL JUDGMENT IN ANY SUCH
SUIT, ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.


SECTION 8.14         CONFIDENTIALITY.  LENDER AGREES THAT IT WILL USE ITS
REASONABLE EFFORTS NOT TO DISCLOSE WITHOUT THE PRIOR CONSENT OF THE BORROWER
(OTHER THAN TO ITS EMPLOYEES, AUDITORS, ADVISORS OR COUNSEL, PROVIDED SUCH
PERSONS SHALL BE SUBJECT TO THE PROVISIONS OF THIS SECTION 8.14 TO THE SAME
EXTENT AS THE LENDER) ANY INFORMATION WITH RESPECT TO THE BORROWER WHICH IS NOW
OR IN THE FUTURE FURNISHED PURSUANT TO THIS AGREEMENT OR ANY OF THE LOAN
DOCUMENTS AND WHICH IS DESIGNATED BY THE BORROWER TO THE LENDER AS CONFIDENTIAL,
PROVIDED THAT THE LENDER MAY DISCLOSE ANY SUCH INFORMATION (I) AS HAS BECOME
GENERALLY AVAILABLE TO THE PUBLIC OTHER THAN BY VIRTUE OF A BREACH OF THIS
SECTION 8.4 BY THE LENDER, (II) AS MAY BE REQUIRED OR APPROPRIATE IN ANY REPORT,
STATEMENT OR TESTIMONY SUBMITTED TO ANY MUNICIPAL, STATE OR FEDERAL REGULATORY
BODY HAVING OR CLAIMING TO HAVE JURISDICTION OVER SUCH LENDER OR TO THE FEDERAL
RESERVE BOARD OR THE FEDERAL DEPOSIT INSURANCE CORPORATION OR SIMILAR
ORGANIZATIONS (WHETHER IN THE UNITED STATES OR ELSEWHERE) OR THEIR SUCCESSORS,
(III) AS MAY BE REQUIRED OR APPROPRIATE IN RESPECT TO ANY SUMMONS OR SUBPOENA OR
IN CONNECTION WITH ANY LITIGATION AND (IV) IN ORDER TO COMPLY WITH ANY LAW,
ORDER, REGULATION OR RULING APPLICABLE TO THE LENDER.

43


--------------------------------------------------------------------------------



THE BORROWER AND THE LENDER WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION AT
LAW OR IN EQUITY OR IN ANY OTHER PROCEEDING BASED ON OR PERTAINING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT. BORROWER’S INITIALS                    ;
LENDER’S INITIALS                    ;

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

Christopher & Banks, Inc.

 

CHRISTOPHER & BANKS, INC.

Christopher & Banks Company

 

 

Christopher & Banks Services Company

 

By:

 

2400 Xenium Lane

 

Andrew K. Moller

Plymouth, Minnesota 55441

 

Senior Vice President & Chief

 

 

Financial Officer

Telecopier: 763) 551-5161

 

 

Attention: Andrew K. Moller

 

 

e-mail: amoller@christopherandbanks.com

 

 

 

 

CHRISTOPHER & BANKS COMPANY

 

 

 

 

 

By:

 

 

 

Andrew K. Moller

 

 

Senior Vice President & Chief

 

 

Financial Officer

 

 

 

 

 

 

 

 

CHRISTOPHER & BANKS SERVICES

 

 

COMPANY

 

 

 

 

 

By:

 

 

 

Andrew K. Moller

 

 

Senior Vice President & Chief

 

 

Financial Officer

 

 

 

 

 

 

Wells Fargo Bank, National Association,

 

WELLS FARGO BANK, NATIONAL

acting through its Wells Fargo Business Credit

 

ASSOCIATION, acting through its Wells

operating division

 

Fargo Business Credit operating division

MAC- 9312-040

 

 

Sixth & Marquette

 

By:

 

Minneapolis, Minnesota 55479

 

Kerri L. Otto

Telecopier: ((612) 673-8589

 

Its Assistant Vice President

Attention: Kerri L. Otto

 

 

e-mail: kerri.l.Otto@wellsfargo.com

 

 

 

44


--------------------------------------------------------------------------------


Table of Exhibits and Schedules

Exhibit A

 

Form of Revolving Note

 

 

 

Exhibit B

 

Compliance Certificate

 

 

 

Exhibit C

 

Premises

 

 

 

Schedule 5.1

 

Trade Names, Chief Executive Office, Principal Place of Business, and Locations
of Collateral

 

 

 

Schedule 5.2

 

Capitalization and Organizational Chart

 

 

 

Schedule 5.5

 

Subsidiaries

 

 

 

Schedule 5.7

 

Litigation Matters

 

 

 

Schedule 5.11

 

Intellectual Property Disclosures

 

 

 

Schedule 5.14

 

Environmental Matters

 

 

 

Schedule 6.3

 

Permitted Liens

 

 

 

Schedule 6.4

 

Permitted Indebtedness and Guaranties

 


--------------------------------------------------------------------------------


Exhibit A to Credit and Security Agreement

REVOLVING NOTE

$50,000,000.00                                                                                                                                                       
November 4, 2005

For value received, the undersigned CHRISTOPHER & BANKS, INC., CHRISTOPHER &
BANKS COMPANY AND CHRISTOPHER & BANKS SERVICES COMPANY, each a Minnesota
corporation (the “Borrower”), hereby jointly and severally promise to pay on the
Termination Date under the Credit Agreement (defined below), to the order of
WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Lender”), acting through its Wells
Fargo Business Credit operating division, at its office in Minneapolis,
Minnesota, or at any other place designated at any time by the holder hereof, in
lawful money of the United States of America and in immediately available funds,
the principal sum of Fifty Million and 00/100 Dollars ($50,000,000.00) or the
aggregate unpaid principal amount of all Revolving Advances made by the Lender
to the Borrower under the Credit Agreement (defined below) together with
interest on the principal amount hereunder remaining unpaid from time to time,
computed on the basis of the actual number of days elapsed and a 360-day year,
from the date hereof until this Note is fully paid at the rate from time to time
in effect under the Amended and Restated Credit and Security Agreement dated the
same date as this Note (the “Credit Agreement”) by and between the Lender and
the Borrower.  The principal hereof and interest accruing thereon shall be due
and payable as provided in the Credit Agreement.  This Note may be prepaid only
in accordance with the Credit Agreement.

This Note is issued pursuant, and is subject, to the Credit Agreement, which
provides, among other things, for acceleration hereof.  This Note is the
Revolving Note referred to in the Credit Agreement.  This Note is secured, among
other things, pursuant to the Credit Agreement and the Security Documents as
therein defined, and may now or hereafter be secured by one or more other
security agreements, mortgages, deeds of trust, assignments or other instruments
or agreements.

The Borrower shall pay all costs of collection, including reasonable attorneys’
fees and legal expenses if this Note is not paid when due, whether or not legal
proceedings are commenced.

A-1


--------------------------------------------------------------------------------


Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.  Each of the undersigned is primarily liable herein as
co-maker; and neither are merely “accommodation parties.”  The undersigned each
waive all defenses based upon the status of an accommodation party.

 

CHRISTOPHER & BANKS, INC.

 

 

 

 

 

By:

 

 

 

Andrew K. Moller

 

 

Senior Vice President & Chief Financial

 

 

Officer

 

 

 

 

 

 

 

 

 

 

 

CHRISTOPHER & BANKS COMPANY

 

 

 

 

 

By:

 

 

 

Andrew K. Moller

 

 

Senior Vice President & Chief Financial

 

 

Officer

 

 

 

 

 

 

 

 

CHRISTOPHER & BANKS SERVICES

 

 

COMPANY

 

 

 

 

 

By:

 

 

 

Andrew K. Moller

 

 

Senior Vice President & Chief Financial

 

 

Officer

 

A-2


--------------------------------------------------------------------------------


Exhibit B to Credit and Security Agreement

COMPLIANCE CERTIFICATE

To:                          Wells Fargo Business Credit
Date:                                           , 20    
Subject:                  Financial Statements

In accordance with our Amended and Restated Credit and Security Agreement dated
as of November 4, 2005 (the “Credit Agreement”), attached are the financial
statements of  (the “Borrower”) as of and for                  , 20    (the
“Reporting Date”) and the year-to-date period then ended (the “Current
Financials”).  All terms used in this certificate have the meanings given in the
Credit Agreement.

I certify that the Current Financials have been prepared in accordance with
GAAP, subject to year-end audit adjustments, and fairly present the Borrower’s
financial condition as of the date thereof.

I further hereby certify as follows: Events of Default.  (Check one):

o

The undersigned does not have knowledge of the occurrence of a Default or Event
of Default under the Credit Agreement except as previously reported in writing
to the Lender.

 

 

 

 

o

The undersigned has knowledge of the occurrence of a Default or Event of Default
under the Credit Agreement not previously reported in writing to the Lender and
attached hereto is a statement of the facts with respect to thereto. The
Borrower acknowledges that pursuant to 2.5(b) of the Credit Agreement, the
Lender may impose the Default Rate at any time during the resulting Default
Period.

 

Material Adverse Change in Litigation Matters of the Borrower.  I further hereby
certify as follows (check one):

 

o

The undersigned has no knowledge of any material adverse change to the
litigation exposure of the Borrower or any of its Guarantors or Affiliates.

 

 

 

 

o

The undersigned has knowledge of material adverse changes to the litigation
exposure of the Borrower or any of its Guarantors or Affiliates not previously
disclosed in Schedule 5.7. Attached to this Certificate is a statement of the
facts with respect thereto.

 

Financial Covenants.  I further hereby certify as follows (check and complete
each of the following):

1.             MINIMUM CASH FLOW; MAXIMUM CASH ON HAND.  PURSUANT TO SECTION
6.2(A) OF THE CREDIT AGREEMENT, AS OF THE REPORTING DATE, THE BORROWER’S CASH
FLOW WAS $            

B-1


--------------------------------------------------------------------------------


WHICH O SATISFIES O DOES NOT SATISFY THE REQUIREMENT THAT SUCH AMOUNT BE NOT
LESS THAN $0 ON THE REPORTING DATE, OR SUCH CASH FLOW WAS LESS THAN $0 BUT THE
BORROWER’S CASH AND CASH EQUIVALENTS AS OF SUCH DATE O SATISFIES O DOES NOT
SATISFY THE REQUIREMENT THAT SUCH AMOUNT BE NOT LESS THAN THE AMOUNT SET FORTH
IN THE TABLE BELOW:

Period

 

Minimum Cash and Cash Equivalents

 

End of first fiscal quarter

 

$

20,000,000

 

End of second fiscal quarter

 

$

15,000,000

 

End of third fiscal quarter

 

$

10,000,000

 

End of fourth fiscal quarter

 

$

25,000,000

 

 

2.             MINIMUM INVENTORY TURNS RATIO.  PURSUANT TO SECTION 6.2(B) OF THE
CREDIT AGREEMENT, AS OF THE REPORTING DATE, THE BORROWER’S INVENTORY TURNS RATIO
WAS      TO 1:00 WHICH O SATISFIES O DOES NOT SATISFY THE REQUIREMENT THAT SUCH
RATIO BE NO LESS THAN 3.00 TO 1.00 ON THE REPORTING DATE.

Attached hereto are all relevant facts in reasonable detail to evidence, and the
computations of the financial covenants referred to above.  These computations
were made in accordance with GAAP.

 

 

 

 



 

 

 

 

 

By:

 

 

Its Chief Financial Officer

 

B-2


--------------------------------------------------------------------------------


Exhibit C to Credit and Security Agreement

PREMISES

The Premises referred to in the Credit and Security Agreement are as follows:

1.  Headquarters and Distribution Center:

2400 Xenium Lane North

Plymouth, Minnesota 55441

2.  Stores:

See attached spreadsheets.


--------------------------------------------------------------------------------


Schedule 5.1 to Credit and Security Agreement

TRADE NAMES, CHIEF EXECUTIVE OFFICE, PRINCIPAL PLACE OF BUSINESS,

AND LOCATIONS OF COLLATERAL

TRADE NAMES

Christopher & Banks

C.J. Banks

Acorn

CHIEF EXECUTIVE OFFICE/PRINCIPAL PLACE OF BUSINESS

2400 Xenium Lane North

Plymouth, Minnesota 55441

OTHER INVENTORY AND EQUIPMENT LOCATIONS

None.


--------------------------------------------------------------------------------


Schedule 5.2 to Credit and Security Agreement

CAPITALIZATION AND ORGANIZATIONAL CHART

Christopher & Banks Corporation, a Delaware corporation (“CBK”), is the parent
organization and traded on the New York Stock Exchange.  Christopher & Banks,
Inc., a Minnesota corporation (“CBI”), a wholly owned subsidiary of CBK, is the
operating company and the Borrower under the Credit and Security Agreement.
Christopher & Banks Company, a Minnesota corporation (“CBC”), is a wholly owned
subsidiary of CBI.  Christopher & Banks Services Company, a Minnesota
corporation, is a wholly owned subsidiary of CBC.


--------------------------------------------------------------------------------


Schedule 5.7 to Credit and Security Agreement

LITIGATION MATTERS

None.


--------------------------------------------------------------------------------


Schedule 5.11 to Credit and Security Agreement

INTELLECTUAL PROPERTY DISCLOSURES

The Borrower has the following trademarks:

Christopher & Banks

C&B by Christopher & Banks

C.J. Banks

Shapely Siloutettes

Braun’s

The Borrower files a copyright on many of its designs. This list constantly
changes and a copy may be obtained by contacting the Borrower’s Chief Financial
Officer.


--------------------------------------------------------------------------------


Schedule 5.14 to Credit and Security Agreement

ENVIRONMENTAL MATTERS

None.


--------------------------------------------------------------------------------


Schedule 6.3 to Credit and Security Agreement

PERMITTED LIENS

None.


--------------------------------------------------------------------------------


Schedule 6.4 to Credit and Security Agreement

Permitted Indebtedness and Guaranties

INDEBTEDNESS

NONE.

GUARANTIES

NONE.


--------------------------------------------------------------------------------